EXHIBIT 10.1

AGREEMENT OF PURCHASE AND SALE
for
3151 and 3202 Behrend Drive, Phoenix, Arizona


THIS AGREEMENT OF PURCHASE AND SALE (“Agreement”), dated for reference purposes
as of April 16, 2015, is made and entered into by and between “Purchaser” (as
identified in Subsection 1.1.1 below) and “Seller” (as identified in Subsection
1.1.2 below), with reference and respect to the following facts and
circumstances:


A.    Defined terms are indicated herein by initial capital letters. Defined
terms shall have the meanings set forth herein, whether or not such terms are
used before or after the definitions are set forth.


B.    Purchaser desires to purchase the Property (as identified and/or defined
in Section 1.2 below) and Seller desires to sell the Property, all upon as well
as subject to the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the foregoing facts and circumstances, the
obligations and undertakings hereinafter set forth, including without limitation
the covenants, agreements, representations and/or warranties of the parties set
forth herein, as well as the sums to be paid by Purchaser to Seller, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by each of the parties, Purchaser and Seller do hereby agree
as follows:


ARTICLE 1:
PROPERTY/PURCHASE PRICE



1.1    Certain Basic Terms:
1.1.1 Purchaser and Notice Address:
Griffin Capital Corporation
1520 E. Grand Avenue
El Segundo, California 90245
Attention: Michael Escalante and Louis Sohn
Telephone: (310) 469-6100
Email: mescalante@griffincapital.com and lsohn@griffincapital.com


With a copy to:
Griffin Capital Corporation
790 Estate Drive, Suite 180
Deerfield, Illinois 60015
Attention: Mary Higgins
Telephone: (847) 267-1180
Email: mhiggins@griffincapital.com
1.1.2 Seller and Notice Address:
PFRS 3151 Behrend Drive Corp. & PFRS 3202 Behrend Drive Corp.
c/o American Realty Advisors
801 North Brand Boulevard, Suite 800
Glendale, California 91203
Attention:Stanley L. Iezman
Telephone:(818) 409-3227
Facsimile:(818) 545-8460
E-Mail:siezman@americanreal.com
With an additional copy to Asset Manager as follows:


1

--------------------------------------------------------------------------------



American Realty Advisors
150 North Wacker Drive, Suite 1300
Chicago, Illinois 60606
Attention:Michael E. Schack and Bill Pantazopoulos
Telephone:(312) 904-9478 and (818) 409-6511
Facsimile:(312) 905-2005
E-Mail:mschack@americanreal.com and bpantazopoulos@americanreal.com
And a copy to Seller’s counsel as follows:
Barack Ferrazzano Kirschbaum & Nagelberg LLP
200 West Madison Street, Suite 3900
Chicago, Illinois 60606
Attention:Brett A. Feinberg
Telephone:(312) 629-5168
Facsimile:(312) 984-3150
E-Mail:brett.feinberg@bfkn.com
1.1.3 Title Company:
Chicago Title Insurance Company
26415 Carl Boyer Drive, Suite #255
Santa Clarita, California 91350
Attention:Maggie G. Watson
Telephone:(661) 753-5701
Facsimile:(661) 753-5730
E-Mail:Maggie.Watson@ctt.com
or such other office of Chicago Title Insurance Company (“Title Company”) as
Purchaser and Seller may direct.
1.1.4 Escrow Holder:
Chicago Title Company
725 South Figueroa Street, Suite 200
Los Angeles, California 90017
Attention:Amy D. Hiraheta
Telephone:(213) 488-4373
Facsimile:(213) 612-4116
E-Mail:amy.hiraheta@ctt.com
or such other office of Chicago Title Insurance Company (“Escrow Holder”) as
Purchaser and Seller may direct.
1.1.5 Effective Date:
The latest date of execution by Seller or Purchaser, as indicated on the
signature page of this Agreement (“Effective Date”).
1.1.6 Purchase Price:
$91,500,000.00 (“Purchase Price”).
1.1.7 Earnest Money:
$2,000,000.00, including (i.e., plus) interest earned thereon while being held
by Escrow Holder only (“Earnest Money”); to be increased as described in Section
1.3 by $3,000,000.00 to $5,000,000.00, including (i.e., plus) interest earned
thereon while in possession of Escrow Holder only.
1.1.8 Due Diligence Period:
Subject to Section 3.1, the period commencing on the Effective Date and ending
at 5:00 p.m. Pacific Time on April 22, 2015 (“Due Diligence Period”).


2

--------------------------------------------------------------------------------



1.1.9 Closing Date:
May 12, 2015 (“Closing Date”).
1.1.10 Broker:
CBRE, Inc. (“Broker”)

1.2    Property. Subject to the terms and conditions of this Agreement, Seller
agrees to sell to Purchaser, and Purchaser agrees to purchase from Seller, all
of Seller’s right, title and interest, if any, in and to the following property
(collectively, the “Property”), without warranty except as is expressly and
specifically set forth otherwise in this Agreement:
1.2.1    The “Real Property,” being the land located at 3151 Behrend Drive,
Phoenix, Arizona (the “3151 Property”) and 3202 Behrend Drive, Phoenix, Arizona
(the “3202 Property”), and described in Exhibit A attached hereto, together with
(i) all improvements located thereon (“Improvements”), (ii) all and singular
rights, benefits, privileges, easements, tenements, hereditaments, and
appurtenances thereon or in anywise appertaining to such real property, (iii)
all of Seller’s right, title and interest in and to all minerals, oil, gas, and
other hydrocarbon substances thereon or thereunder, (iv) all access, air, water,
riparian, development, utility, and solar rights and (v) any and all strips and
gores and any land lying in the bed of any street, road or alley, open or
proposed, adjoining such real property.
1.2.2    Seller’s interest, as landlord, in (i) that certain Lease Agreement
dated as of July 27, 2005 by and between TRC-W Phoenix Title, L.L.C. and
American Express Travel Related Services Company, Inc. (“AMEX”), as amended by
that certain First Amendment to Lease dated July 22, 2014 by and between PFRS
3202 Behrend Drive Corp. and AMEX (the “3202 Lease”), (ii) that certain Lease
Agreement dated as of August 23, 2005 by and between IPC Phoenix Title, L.L.C.
and AMEX, as amended by that certain First Amendment to Split Lease dated July
22, 2014 by and between PFRS 3151 Behrend Drive Corp. and AMEX (the “3151
Lease”, and together with the 3151 Lease, the “AMEX Leases”) and (iii) that
certain Lease Agreement dated as of August 23, 2005 by and between IPC Phoenix
Title, L.L.C. and Ameriprise Financial, Inc. (the “Ameriprise Lease” and
together with the AMEX Leases, collectively, the “Leases”).
1.2.3    The “Intangible Personal Property,” being the intangible personal
property related to the Real Property and the Improvements, as follows (but, in
any event, only to the extent legally and otherwise assignable): (i) all trade
names and trademarks associated solely with the Real Property and the
Improvements, including Seller’s rights and interests, if any, and without
representation or warranty, in the name of the Real Property, if any, but
specifically excluding the right to use any trademarks, logos, trade colors,
service marks and/or trade names of Seller; (ii) the plans and specifications
and other architectural and engineering drawings for the Improvements (to the
extent in Seller’s or Asset Manager’s (as defined herein) actual possession);
(iii) if still in effect, guaranties and warranties received by Seller from any
contractor, manufacturer or other person or entity in connection with the
construction, operation or ownership of the Property (but only to the extent
that any Seller’s obligations thereunder are expressly assumed by Purchaser
pursuant to this Agreement); (iv) Seller’s right, title and interest, if any, in
all names, trade names, street numbers, marks, other symbols, telephone numbers,
and general intangibles, which relate exclusively to the Property and
Intangibles; and (v) governmental permits, approvals and licenses related to the
construction or operation of the Property. Notwithstanding anything to the
contrary herein, Seller shall retain complete ownership of, and shall not
transfer to Purchaser, any domain names, websites and social media sites owned
and/or under the control of Seller, including without limitation, the content of
any such websites or social media sites (it being acknowledged that such domain
names, websites and social media sites shall not be deemed a component of the
Intangible Personal Property).
1.2.4    The “Tangible Personal Property,” being all of the furniture, fixtures,
equipment, interior appliances, machines, apparatus, supplies and personal
property of every nature and description and all replacements thereof which are
both now owned by Seller (including any interest in such property that is leased
by Seller) and now located in or on the Real Property, without any
representations, warranties, guaranties, either expressed or implied, of any
kind, nature or type whatsoever, including, without limitation, without any
warranty as to merchantability, fitness or fitness for a particular purpose.
1.3    Earnest Money. Within two (2) business days after the Effective Date,
Purchaser shall deposit an initial $2,000,000.00 as the Earnest Money with
Escrow Holder. The Earnest Money shall be in readily available funds (i.e., cash
by wire transfer). While being held by Escrow Holder, the Earnest Money shall be
placed in a federally insured interest bearing account or accounts. If, upon
expiration of the Due Diligence Period, this Agreement is still in force and
effect, Purchaser shall, on or before the end of the day next following the
expiration of the Due Diligence Period, deposit an additional $3,000,000.00 (in
cash by wire transfer) with Escrow Holder to increase the Earnest Money. Except
as otherwise provided herein (e.g., upon return to Purchaser pursuant to an
express right explicitly set forth in this Agreement or payment to any retention
by Seller as liquidated damages), the Earnest Money shall be applied as a credit
to the Purchase Price at Closing. If this Agreement terminates prior to the
expiration of the Due Diligence Period pursuant to any express right of
Purchaser to terminate this Agreement, the Earnest Money shall be refunded to
Purchaser immediately upon request without any further authorization from
Seller, and all further rights and obligations of the parties under this
Agreement shall terminate, except for any provisions which, by their terms,
survive the termination of this Agreement. Except as otherwise specifically
provided in this Agreement, upon expiration of the Due Diligence Period, the
Earnest Money shall be considered nonrefundable and shall be held and disbursed
by Escrow Holder pursuant to Subsection 2.2.1, Section 2.3, Section 3.2, Section
4.2, Section 4.3, Section 7.3, Section 8.1, Section 8.2 and Article 9 as well as
any other applicable provision of this Agreement.

3

--------------------------------------------------------------------------------





ARTICLE 2: INSPECTION


2.1    Seller’s Delivery of Specified Documents. To the extent such items are in
Seller’s (or American Realty Advisor’s (“Asset Manager”) or PM Realty Group,
LLC’s (“Property Manager”)) actual possession, Seller shall provide (or has
provided) to Purchaser the following or a copy of the same (the “Property
Information”) on or before the Effective Date:


2.1.1    Financial Information. The most recently available operating income
statements respecting the Property for the two (2) calendar years preceding the
Effective Date (or such lesser period as Seller has held record title to the
Property);


2.1.2    Leases and Rent Roll. The Leases, together with all amendments,
guaranties, assignments, and subleases thereto, as well as a rent roll (“Rent
Roll”);


2.1.3    Title Policy. Seller’s existing owner’s policy of title insurance (with
the amount of insurance deleted);
    
2.1.4    Surveys. Existing maps and surveys of the Property; and


2.1.5    Tax Bills. Copies of current tax bills and the tax bills for the last
three years.
    
Notwithstanding anything contained in this Agreement to the contrary, in no
event shall Seller be required to deliver or make available any documents or
other information that is/are privileged, confidential or proprietary,
including, without limitation, appraisals, budgets and property condition
reports or property assessments. From time to time, Seller, Asset Manager or
Seller’s Broker may make to Purchaser certain disclosures, including without
limitation any disclosures required by law. After written request from Seller,
upon receipt of any such disclosure, Purchaser shall prepare, execute and date
an acknowledgment of the receipt and review thereof and return the same to
Seller.


2.2    Due Diligence.


2.2.1    Purchaser shall, at Purchaser’s sole cost and expense, have through
5:00 p.m. Pacific Time on the last day of the Due Diligence Period in which to
examine, inspect, and investigate the Property and, in Purchaser’s sole and
absolute judgment and discretion, to determine whether the Property is
acceptable to Purchaser, as well as to review title and obtain all necessary
internal approvals. Notwithstanding anything to the contrary in this Agreement,
Purchaser may notify Seller and Escrow Holder of Purchaser’s election to proceed
with the transactions described by this Agreement by giving written notice of
approval to Seller and Escrow Holder (“Due Diligence Approval Notice”), so long
as such notice is received by Seller and Escrow Holder at or before 5:00 p.m.
Pacific Time on the last day of the Due Diligence Period. Purchaser shall have
the right to terminate this Agreement, for any reason or no reason, at any time
on or before said time and date of expiration of the Due Diligence Period. If
Purchaser fails to deliver the Due Diligence Approval Notice at or before 5:00
p.m. Pacific Time on the last day of the Due Diligence Period, this Agreement
shall be terminated without further action by Purchaser and Seller and the
Escrow Holder shall immediately pay the Earnest Money to Purchaser, without
further authorization required from Seller. If Purchaser timely delivers the Due
Diligence Approval Notice to Seller and Escrow Holder, this Agreement shall
continue in full force and effect and Purchaser shall have no further right or
opportunity to terminate this Agreement pursuant to this Subsection 2.2.1. If
this Agreement terminates pursuant to this Subsection 2.2.1, the Earnest Money
shall be immediately refunded to Purchaser by Escrow Holder without further
authorization from Seller and Purchaser shall return and/or deliver to Seller
all documents, information, reports, etc., including without limitation the
Property Information, provided by Seller, including Asset Manager, Property
Manager and Broker, and all further rights and obligations of the parties under
this Agreement shall terminate except any provisions which by their terms
survive the termination of this Agreement. In the event Purchaser so elects not
to proceed with the transactions described by this Agreement, then Purchaser
shall also deliver to Seller, upon Seller’s written request, copies of all third
party reports, investigations and studies, other than economic analyses
(collectively, the “Reports” and, individually, a “Report”) prepared for, and
delivered to, Purchaser in connection with its due diligence review of the
Property provided that Seller first reimburses Purchaser for the actual cost
incurred by Purchaser to obtain the Reports. Such Reports shall be delivered to
Seller without any representation or warranty from Purchaser as to the
completeness or accuracy of the Reports or any other matter relating thereto,
and Seller shall have no right to rely on any Report without the written consent
of the Purchaser and the party preparing same. Purchaser’s obligations under and
pursuant to this Subsection 2.2.1 shall survive any termination of this
Agreement.



4

--------------------------------------------------------------------------------



2.2.2    Subject always to the terms of the Leases, including the rights of the
tenants under and/or pursuant to such Leases, upon at least forty-eight (48)
hours’ prior written notice to Seller, and after providing to Seller reasonably
satisfactory evidence of appropriate liability insurance (i.e., at least
$5,000,000.00 in coverage pursuant to a commercial general liability insurance
policy, written on an occurrence basis, issued by an insurance company
reasonably acceptable to Seller and which includes a certificate of insurance
naming Seller, Asset Manager and Property Manager as additional insureds),
Purchaser shall have reasonable access to the Property for the purpose of
conducting surveys, architectural, engineering, geotechnical and environmental
inspections and tests (including, but subject to the qualifications, limitations
and prohibitions set forth hereinbelow, intrusive inspection and sampling, if
there is a reasonable basis for the same and provided Purchaser gives Seller two
(2) business days’ prior notice of any intrusive inspection or sampling,
Purchaser obtains from Seller Seller’s prior written consent which, with respect
to intrusive inspection or sampling, may be granted or withheld in Seller’s sole
discretion and, prior to performing the same, Purchaser delivers a certificate
of insurance to Seller evidencing that Purchaser has in place reasonable amounts
of liability insurance for its activities on the Property and has named Seller,
Asset Manager and Property Manager as an additional insured thereunder), and any
other inspections, studies, or tests reasonably required by Purchaser. Purchaser
and its agents, employees, and representatives shall, subject to the terms of
this Agreement, have a continuing right of reasonable access to the Property
during the pendency of this Agreement for the purposes permitted by this
Agreement. In the course of its investigations, Purchaser may make (solely for
the purpose of requesting copies of existing reports and without identifying the
proposed sale) inquiries to third parties, such as municipal, local and other
government officials and representatives, and Seller consents to such inquiries,
subject to the following: (a) Purchaser shall not contact tenants, lenders,
contractors or property managers without Seller’s consent, which consent shall
not be unreasonably withheld, conditioned or delayed, but may (for example) be
conditioned upon Seller or Seller’s representative(s), if Seller so elects,
being present, either in person or by telephone; and (b) Purchaser shall not
request any governmental inspection or investigation of the Property. In any
event, Purchaser shall keep the Property free and clear of any liens and
Purchaser will indemnify, defend, and hold Seller, Asset Manager, Property
Manager and the Property free and harmless of, from and against any and all
claims, demands, losses, liabilities, costs and expenses, including attorneys’
fees, asserted against Seller, Asset Manager, Property Manager or the Property
or otherwise caused or suffered as a result of any such entry by Purchaser, its
agents, representatives, employees, contractors and/or other consultants. The
foregoing indemnity shall not, however, apply to the mere discovery of a
pre-existing condition at the Property; but it shall apply otherwise, including,
without limitation, in the event and to the extent Purchaser’s investigation,
due diligence and/or other acts or omissions cause, contribute to or exacerbate
such or any other condition. If any inspection, test or other entry disturbs the
Property, Purchaser will restore the Property to the same condition as existed
prior to any such inspection, test or other entry. The obligations of Purchaser
under the preceding three (3) sentences shall survive the Closing or the
termination of this Agreement.


2.2.3    AMEX Interview. Seller shall use commercially reasonable efforts to
arrange an interview between the Purchaser and the Director of Corporate Real
Estate, a Vice President or an equivalent position for AMEX. Seller may attend
any such interview and such interview may take place via a teleconference.


2.3    Estoppel Certificates. Seller shall make good faith commercially
reasonable efforts to obtain and deliver to Purchaser, prior to the Closing, a
tenant estoppel certificate from the tenants with respect to each of the Leases,
in the form attached hereto as Exhibit I. In the event that, as of the date that
is two (2) business days prior to the originally scheduled Closing Date, Seller
is unable to obtain estoppel certificates necessary to satisfy the contingency
set forth in this Section 2.3, then the Closing Date shall automatically be
extended until the earlier to occur of (i) the date that is three (3) business
days after the estoppel contingency set forth in this Section 2.3 has been
satisfied or (ii) the date that is fifteen (15) days after the originally
scheduled Closing Date. In the event that, on prior to the date which is two (2)
business days prior to the Closing Date (as the same may be extended pursuant to
the immediately preceding sentence), Seller is unable to deliver to Purchaser
said certificates duly executed by the tenants under the Leases, Purchaser may
elect (in a written notice delivered to Seller and Escrow Holder prior to the
Closing) to terminate this Agreement and receive a return of the Earnest Money;
and such termination shall otherwise be as provided in the last four (4)
sentences of Subsection 2.2.1 above, provided, however, that, Purchaser shall
not be entitled to terminate this Agreement and receive a return of the Earnest
Money in the event Seller delivers to Purchaser by such date estoppel
certificates executed by the tenants under the Leases in the form attached as
Exhibit C to the Leases and such estoppel certificates contain no claimed
material default by landlord or other material adverse matters. For the
avoidance of doubt, the failure of Seller to obtain a tenant estoppel
certificate (or the refusal of Seller to correct any claimed default by landlord
under a Lease) shall not be and shall not be deemed to be a breach of or default
under this Agreement. Purchaser need not accept any tenant estoppel certificate
(i) dated no earlier than thirty (30) days prior to the Closing Date or (ii)
which contains material changes (including a claimed material default by
landlord or other material adverse matters).


2.4    Compliance with Leases. In connection with Purchaser’s due diligence
investigations and the consummation of the transaction set forth in this
Agreement, Purchaser shall comply (and shall be responsible for causing its
employees, agents, consultants and other representatives to comply) with the
terms and conditions imposed in the Leases, including without limitation, the
terms of Articles 15 and 23 and Sections 25.27 and 25.28 of the Leases.



5

--------------------------------------------------------------------------------



ARTICLE 3: TITLE AND SURVEY REVIEW


3.1    Delivery of Title Commitment and Survey. If not already provided, Seller
and/or Purchaser shall request that Title Company cause to be prepared and
delivered to Purchaser and its counsel (as well as to Seller and its counsel),
as soon as reasonably practicable after the Effective Date, a commitment for
title insurance or preliminary title report issued by Title Company (the “Title
Commitment”), in the amount of the Purchase Price, with Purchaser as the
proposed insured, accompanied by copies of all documents referred to in the
Title Commitment. Seller has delivered to Purchaser, or shall deliver to
Purchaser as part of the Property Information, a current ALTA-ACSM Urban survey
of the Property (“Survey”). Seller hereby acknowledges that Purchaser has
requested from Littlejohn, Inc. (the “Surveyor”) an update to the Survey
(“Updated Survey”), and expects the delivery of such Updated Survey to occur on
or prior to 9:00 a.m. Pacific Time on April 20, 2015 (the “Expected Survey
Delivery Date”). To the extent the Surveyor fails to deliver the Updated Survey
to Purchaser by the Expected Survey Delivery Date, notwithstanding anything
contained herein to the contrary, the Due Diligence Period shall be
automatically extended to the date which is three (3) business days following
delivery of an electronic copy of the Updated Survey to the Purchaser for the
sole and limited of purpose of permitting Purchaser to object, prior to the
expiration of such extended Due Diligence Period, to matters reflected on the
Updated Survey which were not included on the Survey.


3.2    Title Review and Cure. During the Due Diligence Period, Purchaser shall
review title to the Property as disclosed by the Title Commitment and the
Survey. Also during the Due Diligence Period, Seller will reasonably cooperate
with Purchaser in curing any reasonable objections Purchaser may have with
respect to matters disclosed on the Title Commitment of which Purchaser notifies
Seller at least five (5) days prior to the expiration of the Due Diligence
Period; provided, however, that Seller shall not have any obligation to spend
money or incur any other obligation, liability or duty in connection with such
cooperation, except as hereafter provided in this Section 3.2; and, except as
otherwise specifically provided below in this Section 3.2, Purchaser shall have
no right to terminate this Agreement after the expiration of the Due Diligence
Period as a result of the existence or continued existence of title or survey
matters, issues and/or objections. Seller shall have no obligation to cure title
objections except financing, mechanics, or judgment liens of an ascertainable
amount created by, under or through Seller (as well as past due and payable
taxes and assessments), which liens Seller shall cause to be released (at
Seller’s expense, including any recording fees incurred or to be incurred in
connection therewith) at or prior to the Closing. Seller further agrees to
remove (at Seller’s expense, including any recording fees incurred or to be
incurred in connection therewith) any exceptions or encumbrances to title which
are voluntarily created by, under or through Seller after the Effective Date
without Purchaser’s consent; however, if requested, such consent shall not be
unreasonably withheld, conditioned or delayed. In addition to Purchaser’s
termination right as set forth in Subsection 2.2.1, Purchaser may also terminate
this Agreement and receive an immediate refund of the Earnest Money, without
further authorization from Seller, if the Title Company revises the Title
Commitment after the expiration of the Due Diligence Period to add or modify any
exceptions which materially adversely affect the Property (other than to
disclose those items noted on the Survey), or to add or modify the conditions to
obtaining any endorsement requested by Purchaser and agreed to be provided by
Title Company during the Due Diligence Period, if such additions or
modifications are in writing, are not reasonably acceptable to Purchaser and are
not removed by the Closing Date (and such termination shall otherwise be as
provided in the last four (4) sentences of Subsection 2.2.1 above). Seller’s
obligations as set forth in, but as limited by, the second, third and fourth
sentences of this Section 3.2 shall apply to all matters disclosed by any
revision to the Title Commitment by the Title Company after expiration of the
Due Diligence Period. The term “Permitted Exceptions” shall mean and include the
following: (i) the specific exceptions (i.e., the “special” or other exceptions
that are not part of the promulgated title insurance form) in the Title
Commitment that Title Company has not agreed to insure over or remove from the
Title Commitment as of the end of the Due Diligence Period and that Seller is
not required to remove as provided above; (ii) matters created by, through or
under Purchaser; (iii) items shown on the Survey which have not been removed as
of the end of the Due Diligence Period; (iv) real estate taxes not yet due and
payable; (v) the rights of the tenants under or pursuant to the Leases; and (vi)
the impact of any federal, state, local and other laws, rules, regulations and
ordinances, including without limitation, zoning ordinances.


3.3    Delivery of Title Policy at Closing. The parties shall instruct Title
Company to issue at Closing, or to unconditionally commit at Closing to issue,
to Purchaser, the Title Company’s most current form of standard (i.e., not
extended) ALTA (or other customarily provided non-ALTA) owner’s coverage (the
“Owner’s Policy”) insuring Purchaser’s title to the Property in the amount of
the Purchase Price, subject only to the Permitted Exceptions as well as any and
all other standard or required exclusions. If further coverage (e.g., ALTA or
ALTA extended coverage) or endorsements are desired by Purchaser, Purchaser
shall order the same directly from Title Company and shall undertake all
reasonable actions which may be reasonably required as a condition to the
issuance of such further coverage or endorsements. Seller shall not be obligated
to undertake any action or pay any monies as a condition precedent to the
issuance of such further coverage or endorsements to the Owner’s Policy which
would not otherwise be required of Seller in regard to the issuance of a
standard coverage owner’s policy or to remove any standard exceptions therefrom
requiring more of Seller than delivery of an “Owner’s Affidavit” in the form of
Exhibit E attached hereto.



6

--------------------------------------------------------------------------------



3.4    Title and Survey Costs; Escrow Fees. The cost to prepare the Title
Commitment and the premium for the (base/standard) Owner’s Policy shall be paid
by Seller. The premium for any upgrade to ALTA extended coverage (i.e.,
providing for the deletion of regional exceptions) and/or any other upgrade in
coverage, including without limitation endorsements, shall be paid by Purchaser.
At Closing, Purchaser shall reimburse Seller for the cost of the Survey, zoning
report, Phase I Report and tank tightness/leak mitigation test in an amount not
to exceed $16,155.00. Except as otherwise provided herein, Escrow Holder’s
charges and/or fees shall be paid as follows: one-half (½) by Seller and
one-half (½) by Purchaser. Except as otherwise provided in this Agreement, all
other charges shall be allocated in accordance with customary practice in the
locale of the Property (i.e., Phoenix, Arizona). In addition, Seller and
Purchaser shall each pay the costs of their respective counsel.


ARTICLE 4: OPERATIONS AND RISK OF LOSS


4.1    Ongoing Operations. During the pendency of this Agreement:


4.1.1    Performance under Leases. Seller will perform, in a manner consistent
with its prior performance, the material obligations of landlord under the
Leases.


4.1.2    New Contracts. Seller will not enter into, amend or terminate any
contract that will be an obligation affecting the Property subsequent to the
Closing, except contracts entered into, amended or terminated in the ordinary
course of business that are terminable without cause and without penalty prior
to the Closing. Unless Purchaser notifies Seller otherwise, Seller shall, at no
cost or expense to Purchaser and on or prior to the Closing, terminate all
service contracts or other service agreements relating to the maintenance and/or
operation of the Property to which Seller is a party, including, without
limitation, any agreements with Property Manager or Asset Manager with respect
to the Property.


4.1.3    Maintenance of Improvements. Subject to Section 4.2 and Section 4.3
below (as well as the obligations of the tenants under Leases; e.g., Purchaser
shall not look to Seller for the performance of maintenance required by the
tenants under the Leases), Seller shall use commercially reasonable efforts to
maintain all Improvements in their present condition and repair (ordinary wear
and tear, damage and destruction, as well as rights and obligations of the
tenants, excepted).


4.1.4    Removal of Personal Property. Seller will not remove or permit the
removal of any Tangible Personal Property, except as may be required for
necessary repair or replacement, and replacement shall be of equal quality and
quantity as existed as of the time of its removal as reasonably determined by
Seller.


4.1.5    Leasing Arrangements. During the pendency of this Agreement, Seller
will continue to lease and otherwise operate the Property in accordance with
Seller’s usual custom and practice; provided, however, that after the execution
of this Agreement, Seller will not voluntarily amend, terminate or enter into
any Lease without Purchaser’s prior written consent in each instance, which
consent shall not be unreasonably withheld, conditioned or delayed. Without
limiting the foregoing, Purchaser agrees to give Seller written notice of
approval or disapproval of a proposed amendment, termination or new Lease within
three (3) business days after Purchaser’s receipt of (i) a copy of such
amendment, termination or Lease, (ii) any reasonably relevant supporting
documentation, including without limitation financial information, in Seller’s
possession, (iii) Seller’s written request for approval, and (iv)  information
regarding tenant improvement costs and brokerage commissions to be incurred with
respect to the amendment, termination or Lease.


4.1.6    Notices. Seller shall promptly furnish to Purchaser copies of any
written notices received by Seller after the Effective Date, which notices
relate to (i) any suit, action, arbitration, judgment or other proceeding filed,
entered or threatened with respect to the Property or any portion thereof or
Seller’s use or ownership thereof, (ii) any actual or contemplated changes in
zoning of the Property or any other legal requirement which would adversely
affect the operation, use, ownership or maintenance of the Property, (iii) any
condemnation or eminent domain proceedings affecting the Property or any portion
thereof; (iv) any material violation of any environmental law or any zoning,
health, fire, safety or other law, regulation or code applicable to the
Property; and (v) any default by any other party or notice of claim of default
by Seller made by any other party under any of the Leases.


4.1.7    Encumbrances. Seller shall not grant any easements or title
encumbrances that will affect the Property or any portion thereof after the
Closing Date without the Purchaser’s prior written consent, which consent shall
not be unreasonably withheld, conditioned or delayed.


4.2    Damage. In the event of any material damage to or destruction of the
Improvements or any portion thereof, Purchaser may, at its option by notice to
Seller given within ten (10) days after Seller notifies Purchaser in writing of
such damage or destruction (and, if necessary, the Closing Date shall be
extended to give Purchaser the full ten (10) day period to make such election),
either (i) terminate this Agreement, in which event the Earnest Money shall be
immediately returned to Purchaser without

7

--------------------------------------------------------------------------------



further authorization from Seller (and such termination shall otherwise be as
provided in the last four (4) sentences of Subsection 2.2.1 above), or (ii)
proceed under this Agreement, receive any insurance proceeds (including rent
loss insurance, if any, applicable to any period on and after the Closing Date)
due Seller as a result of such damage or destruction and assume responsibility
for such repair, and Purchaser shall (except as provided for below and subject
to the limitations herein) receive a credit at Closing for any deductible,
uninsured or Seller/self-insured amount under applicable property or
casualty/liability insurance policies less any costs or expenses incurred by
Seller prior to the Closing in connection with the repair of such damage. If
Purchaser elects (ii) above, Purchaser may extend the Closing Date for up to an
additional ten (10) day period in which to obtain insurance settlement
agreements with Seller’s insurers, and Seller will reasonably cooperate with
Purchaser in obtaining the insurance proceeds and such agreements from Seller’s
insurers. If the Improvements are not materially damaged, then Purchaser shall
not (except as otherwise expressly provided below) have the right to terminate
this Agreement, but Seller shall, at its cost, repair the damage before the
Closing in a manner reasonably satisfactory to Purchaser or, if repairs cannot
be completed before the Closing or if Seller otherwise elects (in Seller’s sole
discretion) not to commence or complete such repairs, credit Purchaser at
Closing for the reasonably estimated cost to complete the repair (exclusive of
insurance proceeds paid or to be paid and subject to the limitation on credits
for uninsured amounts set forth herein). For the purposes of this Agreement,
“material damage” and “materially damaged” means damage (i) reasonably exceeding
five percent (5%) of the Purchase Price to repair; (ii) causing AMEX to lose
access to the Property on a permanent basis; (iii) permitting AMEX to
permanently reduce its rent in accordance with either of the AMEX Leases; or
(iv) permitting AMEX to terminate either of the AMEX Leases (unless AMEX waives
such termination right, in writing). Notwithstanding anything contained herein
to the contrary, in the event of (y) an uninsured loss reasonably estimated to
be in excess of $25,000.00, and (z) Seller, in Seller’s sole discretion,
notifies Purchaser, in writing, that Seller has elected not to provide Purchaser
with a credit, at Closing, for the estimated amount of such uninsured loss in
excess of $25,000.00 (less any costs incurred by Seller prior to Closing in
connection with the repair of such damage), then Purchaser may terminate this
Agreement by delivering written notice to Seller prior to the earlier to occur
of (1) the date that is five (5) business days after Purchaser receives the
written notice from Seller as described in clause (z) above or (2) the Closing
Date, in which event the Earnest Money shall be returned to Purchaser and such
termination shall otherwise be as provided in the last four (4) sentences of
Subsection 2.2.1 above; for the purposes of this sentence, an “uninsured loss”
shall mean any loss not covered by Seller’s existing insurance but shall not
include the deductible amount of the relevant insurance policy or policies.
Seller shall make the election set forth in clause (z) above on or prior to the
date that is ten (10) business days after Seller obtains knowledge of the amount
of the uninsured loss, based upon reasonable contractor repair/restoration
estimates obtained by Seller (such date, the “Uninsured Loss Determination
Date”); provided, however, that if the Uninsured Loss Determination Date has not
occurred as of the Closing Date, then Seller may elect to extend the Closing
Date until the date that is five (5) business days after the Uninsured Loss
Determination Date occurs provided Seller delivers written notice to Purchaser
of such election to extend the Closing Date prior to the occurrence of the then
scheduled Closing Date.


4.3    Condemnation. In the event any proceedings in eminent domain are
instituted by anybody having the power of eminent domain with respect to the
entire Property or any material portion thereof as reflected in a written notice
received by Seller, Purchaser may, at its option by notice to Seller given
within ten (10) days after Seller notifies Purchaser in writing of such
proceedings (and if necessary the Closing Date shall be extended to give
Purchaser the full ten (10) day period to make such election), either (i)
terminate this Agreement, in which case the Earnest Money shall be immediately
returned to Purchaser without further authorization from Seller (and such
termination shall otherwise be as provided in the last four (4) sentences of
Subsection 2.2.1 above), or (ii) proceed under this Agreement, in which event
Seller shall, at the Closing, assign to Purchaser its entire right, title and
interest in and to any condemnation award, and Purchaser shall have the right
during the pendency of this Agreement to participate in negotiations with the
condemning authority in respect of such matter. For the purposes of this Section
4.3 of the Agreement, “material” means any eminent domain proceeding which (i)
causes AMEX to lose access to the Property on a permanent basis; (ii) permits
AMEX to permanently reduce its rent in accordance with either of the AMEX
Leases; or (iii) permits AMEX to terminate either of the AMEX Leases (unless
AMEX waives such termination right, in writing).


4.4    Termination. If this Agreement is terminated as set forth in Section 4.2
or Section 4.3, the Earnest Money shall be refunded to Purchaser without further
authorization from Seller, and all further rights and obligations of the parties
under this Agreement shall terminate except for any provisions which, by their
terms, survive the termination of this Agreement (and such termination shall
otherwise be in accordance with the last four (4) sentences of Subsection 2.2.1
above).


ARTICLE 5: CLOSING


5.1    Closing. The consummation of the transaction contemplated herein
(“Closing”) shall occur on the Closing Date at the offices of Escrow Holder.
Closing shall occur through an escrow with Escrow Holder. Funds shall be
deposited into and held by Escrow Holder in a closing escrow account with a bank
satisfactory to Purchaser and Seller. Upon satisfaction or completion of all
closing conditions and deliveries, the parties shall direct Escrow Holder to,
and Escrow Holder shall, immediately record and deliver the closing documents to
the appropriate parties and make disbursements according to closing statements
executed by Seller and Purchaser. Escrow Holder shall (and does, by its
execution of this Agreement, hereby) agree in writing with Purchaser

8

--------------------------------------------------------------------------------



(i) that deposit of the Deeds with the appropriate recorder’s office (or that
Escrow Holder holds the Deeds for as well as in anticipation of depositing it
with the recorder’s office, shall do so and that the same) constitutes Escrow
Holder’s representation that Escrow Holder is holding the closing documents
(other than the Deeds, if already deposited with the recorder’s office), closing
funds and closing statements and is prepared and irrevocably committed to
disburse the closing funds in accordance with the closing statements and (ii)
that release of funds to Seller shall irrevocably commit Title Company to issue
the Owner’s Policy in accordance with this Agreement. Provided such supplemental
escrow instructions are not in conflict with this Agreement as it may be amended
in writing from time to time, Seller and Purchaser agree to execute such
supplemental escrow instructions as may be appropriate to enable Escrow Holder
to comply with the terms of this Agreement; however, the supplemental escrow
instructions shall not act to extend or provide any extension of any period(s)
of performance, notice, grace or cure under this Agreement unless specifically
referenced and agreed to, in writing, by both Purchaser and Seller or their
respective counsel.


5.2    Conditions to the Parties’ Obligations to Close. In addition to all other
conditions set forth herein, the obligation of Seller, on the one hand, and
Purchaser, on the other hand, to consummate the transactions contemplated
hereunder shall be contingent upon the following:


5.2.1    The other party’s representations and warranties as set forth in, and
subject to the terms of, Article 7 below shall be true and correct in all
material respects as of the Effective Date and the Closing Date;


5.2.2    As of the Closing Date, the other party shall have performed its
obligations hereunder and all deliveries to be made at or before Closing have
been tendered;


5.2.3    There shall exist no pending actions, suits, arbitrations, claims,
attachments, proceedings, assignments for the benefit of creditors, insolvency,
bankruptcy, reorganization or other proceedings, against the other party that
would materially and adversely affect the operation or value of the Property or
the other party’s ability to perform its obligations under this Agreement;


5.2.4    There shall exist no pending action, suit or proceeding with respect to
the other party before or by any court or administrative agency which seeks to
restrain or prohibit, or to obtain damages or a discovery order with respect to,
this Agreement or the consummation of the transactions contemplated hereby;


5.2.5    The Title Company shall be irrevocably committed to issue the Owner’s
Policy in accordance with the provisions of Section 3.3.


5.2.6    AMEX shall not have exercised the Tenant ROFRs (as hereinafter
defined); and


5.2.7    Purchaser shall have received, on or before the Closing Date, executed
estoppel certificates as described in Section 2.3 of this Agreement.
    
So long as a party is not in default hereunder, if any condition to such party’s
obligation to proceed with the Closing hereunder has not been satisfied as of
the Closing Date, such party may, in its sole discretion, terminate this
Agreement by delivering written notice to the other party on or before the
Closing Date (provided that any notice from any party alleging a failure of a
condition shall also give the other party at least five (5) business days to
correct or otherwise address the same; provided that no such cure period shall
be provided to Seller or Purchaser, as the case may be, on account of the
failure to timely deliver the items set forth in Section 5.3 and Section 5.4) or
elect to close notwithstanding the non-satisfaction of such condition, in which
event such party shall be deemed to have waived any such condition without any
adjustment to the Purchase Price; if the party electing to terminate pursuant to
this sentence is Purchaser, then such party (i.e., Purchaser) shall also be
entitled to a refund of the Earnest Money; however, if the party electing to
terminate is Seller, then such party (i.e., Seller) may be entitled to the
Earnest Money as liquidated damages only in the event Purchaser breaches its
obligation to purchase the Property pursuant to this Agreement (and not for any
other breach by Purchaser) and otherwise in accordance with Section 9.4. In the
event such party elects to close, notwithstanding the non-satisfaction of such
condition, THERE SHALL BE NO LIABILITY ON THE PART OF ANY OTHER PARTY HERETO FOR
BREACHES OF COVENANTS, REPRESENTATIONS AND/OR WARRANTIES OF WHICH THE PARTY
ELECTING TO CLOSE HAD ACTUAL KNOWLEDGE AT OR PRIOR TO THE CLOSING; provided,
however, that the foregoing shall not release or relieve Purchaser from its
indemnity and related obligations under this Agreement which survive the
Closing. Notwithstanding any termination in accordance with the foregoing and
except as provided in the immediately preceding sentence and in Section 7.5, the
failure of a condition which also constitutes a breach by a party of an
obligation of such party shall not relieve such breaching party from any
liability it would otherwise have under this Agreement for such breach.


5.3    Seller’s Deliveries in Escrow. At least one (1) business day prior to the
Closing Date, Seller shall deliver in escrow to the Escrow Holder the following:



9

--------------------------------------------------------------------------------



5.3.1    Deeds. An Arizona special warranty deed in the form attached hereto as
(i) Exhibit B-1 with respect to the 3151 Property, and (ii) Exhibit B-2 with
respect to the 3202 Property, each executed and acknowledged by the applicable
Seller entity, conveying to Purchaser the Real Property described therein,
subject to the Permitted Exceptions and such other matters as are permitted or
contemplated by the terms of this Agreement, including without limitation all
matters of record and matters that would be disclosed by an accurate survey and
inspection of the Property (collectively, the “Deeds”);


5.3.2    Quitclaim Bill of Sale and Assignment of Leases. A Quitclaim Bill of
Sale and Assignment of Leases in the form attached hereto as (i) Exhibit C-1
with respect to the 3151 Property, and (ii) Exhibit C-2 with respect to the 3202
Property (collectively, the “Assignments”), each executed and acknowledged by
the applicable Seller, vesting in Purchaser title to the property described
therein, subject, however, to the Permitted Exceptions and other matters
permitted by this Agreement, to the extent applicable;


5.3.3    State Law Disclosures. Such disclosures and reports as are required by
applicable state and local law in connection with the conveyance of real
property;


5.3.4    FIRPTA. A Foreign Investment in Real Property Tax Act affidavit
executed by each Seller entity (or, if each or any Seller entity is a
disregarded entity, by the other appropriate entity; i.e., an affidavit executed
by each Seller entity or another appropriate entity to the effect that Seller or
such other entity is not a “foreign person” within the meaning of Internal
Revenue Code Section 1445 or successor statutes) substantially in the form of
Exhibit D attached hereto or another appropriate form or documentation of
exemption (collectively, “FIRPTA Affidavit”); if either Seller entity fails to
provide the FIRPTA Affidavit on or before the Closing Date, Seller may instead
elect to permit Purchaser to proceed with withholding and remittance to the
Internal Revenue Service as provided by federal law;


5.3.5    Authority. Evidence of the existence, organization and authority of
each Seller entity and of the authority of the persons executing documents on
behalf of each Seller entity reasonably satisfactory to Escrow Holder and Title
Company;


5.3.6    Rent Roll. An updated rent roll, in the form of the original Rent Roll,
dated as of a date within thirty (30) days of the Closing Date (such updated
rent roll shall be provided in and pursuant to the Assignments);


5.3.7    Estoppel Certificates. Any estoppel certificate actually received by
Seller related to the transactions described by this Agreement;


5.3.8    Notice to Tenants. With respect to each tenant, a notice regarding the
sale in substantially the form of or required by Exhibit G attached hereto
executed by each Seller entity (the “Tenant Notices”); and


5.3.9    Additional Documents. Any additional documents that Purchaser, Escrow
Holder or Title Company may reasonably require for the proper consummation of
the transaction contemplated by this Agreement and not resulting in any
additional obligation, liability or duty of or to Seller.


5.4    Purchaser’s Deliveries in Escrow. At least one (1) business day prior to
the Closing Date, with the exception of the Purchase Price which Purchaser may
deliver on the Closing Date, Purchaser shall deliver in escrow to Escrow Holder
the following:


5.4.1    Purchase Price. The Purchase Price, less the Earnest Money that is
applied to the Purchase Price, plus or minus applicable prorations as provided
for in this Agreement, in immediate, same-day federal funds wired for credit
into Escrow Holder’s escrow account;


5.4.2    Quitclaim Bill of Sale and Assignment of Leases. The Assignments, each
executed by Purchaser;


5.4.3    State Law Disclosures. Such disclosures and reports as are required by
applicable state and local law in connection with the conveyance of real
property, including an Affidavit of Property Value pursuant to A.R.S. § 11-1133;


5.4.4    Notice to Tenants. The Tenant Notices executed by Purchaser; and


5.4.5    Additional Documents. Any additional documents that Seller, Escrow
Holder or Title Company may reasonably require for the proper consummation of
the transaction contemplated by this Agreement and not resulting in any
additional obligation, liability or duty of or to Purchaser.



10

--------------------------------------------------------------------------------



5.5    Closing Statements. No later than the Closing Date, Seller and Purchaser
shall deposit with the Escrow Holder executed closing statements consistent with
this Agreement in the form required by Escrow Holder. If Seller and Purchaser
cannot agree on the closing statement to be deposited as aforesaid because of a
dispute over the prorations and adjustments set forth therein, then, the Closing
nevertheless shall occur, and the amount in dispute shall be withheld from the
Purchase Price and placed in an escrow with Escrow Holder, to be paid out upon
the joint direction of the parties or pursuant to court order upon resolution or
other final determination of the dispute.
5.6    Title Policy. Title Company shall deliver (or be irrevocably committed to
issue) to Purchaser the Owner’s Policy in accordance with the provisions of
Section 3.3.
5.7    Possession. Seller shall deliver possession of the Property to Purchaser
at the Closing subject only to the Permitted Exceptions and such other matters
as are permitted or contemplated by this Agreement, including, without
limitation, the rights of tenants under the Leases and the other Permitted
Exceptions.
5.8    Delivery of Certain Items. Immediately after the Closing (and subject to
Section 2.1), Seller shall deliver to the offices of Purchaser’s property
manager (or the Property or such other place as is reasonably convenient for
Seller), to the extent in Seller’s (or its Asset Manager’s or Property
Manager’s) possession, the following: the original(s) of any Lease(s); keys as
well as any security codes for the Property; and any “as-built” plans and
specifications and other available plans and specifications relating to the
Property.
5.9    Tax Clearance Letters. Prior to the Effective Date, each Seller submitted
a Tax Clearance Application to the Arizona Department of Revenue (the
“Department”) requesting that the Department issue a Letter of Good Standing
(each, a “Letter of Good Standing”) with respect to each Seller. In addition,
each Seller is in the process of trying to procure updated letters from the City
of Phoenix Financing Department Tax Division stating that no privilege taxes are
due and owing to the City of Phoenix by such Seller (each, a “City of Phoenix
Clearance Letter”). If, as of the Closing, a particular Seller fails to deliver
a Letter of Good Standing and City of Phoenix Clearance Letter to Purchaser
dated from and after April 1, 2015, then such Seller shall indemnify, defend and
hold Purchaser harmless from any claims asserted by the Department and/or the
City of Phoenix with respect privilege taxes due and owing by such Seller to the
Department and/or City of Phoenix with respect to the period of time prior to
Closing, which indemnity shall survive Closing but shall be rendered null and
void upon the issuance and receipt by Purchaser of a Letter of Good Standing and
City of Phoenix Clearance Letter with respect to such Seller.
5.10    Reporting Person. Seller and Purchaser hereby designate Escrow Holder as
the “Reporting Person” as such term is utilized in Section 6045(e) of the
Internal Revenue Code of 1986, as amended. Purchaser agrees to provide Escrow
Holder with such information as may be required for Escrow Holder to file a Form
1099 and/or any other required form relative to the Closing with the Internal
Revenue Service and/or any other appropriate or applicable governmental agency.
Escrow Holder shall provide a copy of the filed Form 1099 and/or any other filed
form to Seller and Purchaser simultaneously with it being provided to the
Internal Revenue Service or otherwise.
ARTICLE 6: PRORATIONS
6.1    Prorations. Except as otherwise provided herein, the items in this
Section 6.1 shall be prorated between Seller and Purchaser as of the close of
the day (i.e., 11:59 p.m.) immediately preceding the Closing Date:
6.1.1    Taxes and Assessments. There shall be no proration of general real
estate taxes and assessments as the tenants are obligated to pay such taxes and
assessments directly to the relevant taxing authority or authorities pursuant to
the Leases.
6.1.2    Collected Rent. All collected rent and other income (and any applicable
state or local tax on rent) under Leases in effect on the Closing Date; for the
purposes of this Subsection 6.1.2, the term “rent” shall mean and include
so-called “additional rent,” including, without limitation, any operating
expense pass-throughs, so-called “CAM” or common area maintenance charges, and
the like. Seller shall be charged with any rentals collected by Seller before
Closing but applicable to any period of time after Closing. Uncollected rent and
other income shall not be prorated. If Purchaser collects delinquencies after
Closing, Purchaser shall apply such rent to the obligations then due and owing
to Purchaser for its period of ownership and to reasonable costs of collection
actually incurred, remitting the balance, if any, to Seller. Purchaser shall
bill and attempt to collect such delinquent rent in the ordinary course of
business, but shall not be obligated to engage a collection agency or to take
legal action to collect any delinquencies. To the extent not applicable to
periods prior to the Closing, rent received by Seller after the Closing shall be
immediately forwarded by Seller to Purchaser for disposition in accordance with
this Subsection 6.1.2. After the Closing, to the extent rent (or other amounts)
payable with respect to a period of time prior to the Closing is delinquent for
over forty-five (45) days, Seller shall have the right to seek collection of any
such delinquent rents or any other amounts owed by tenants to Seller for or
relating to any period prior to the Closing; Seller shall not, however, have the
right to bring eviction proceedings against the tenants.



11

--------------------------------------------------------------------------------



6.1.3    Utilities. There shall be no proration of utilities as the tenants are
obligated to pay such utilities directly to the utility providers pursuant to
the Leases.
6.1.4    Insurance Policies. Premiums on insurance policies will not be
adjusted. As of the Closing Date, Seller will terminate its insurance coverage
with respect to the Property and Purchaser will affect its own insurance
coverage.
6.1.5    Base Rent Adjustment Proration. At Closing, Seller shall provide
Purchaser with a credit in an amount equal to the product of (y) the Base Rent
Differential (as hereinafter defined) and (z) the number of months (prorated for
any partial month) that will elapse from the Closing Date through July 31,
2015.  The “Base Rent Differential” shall mean $54,725.36. By way of
illustration, if the Closing Date were to occur on May 12, 2015, at Closing,
Seller would provide Purchaser with a credit, pursuant to this Section 6.1.5, in
the amount of $144,757.40 (See Schedule 6.1.5 attached hereto).
6.1.6    Miscellaneous. Such other apportionments and adjustments as are
customarily apportioned in similar types of property in the county in which the
Property is situated.
6.1.7    Timing. Notwithstanding anything contained in this Agreement to the
contrary, in the event that the Closing and the routing of the Purchase Price
proceeds by Title Company to Seller's designated account does not occur on or
before 12:01 p.m. Pacific Time on the Closing Date, the parties shall
re-prorate, such that Seller shall be afforded the income and expenses of the
day of Closing, rather than Purchaser.
6.2    Final Adjustments After Closing.


6.2.1    Final Bills and Adjustments. In the event that final bills are not
available or cannot be issued prior to Closing for any item being prorated under
Section 6.1, then Purchaser and Seller agree to allocate such items on a fair
and equitable basis as soon as such bills are available; final adjustment is to
be made as soon as reasonably possible after the Closing, but in any event prior
to the date that is sixty (60) days after the Closing Date. Payments in
connection with the final adjustment shall be due within thirty (30) days of
written notice.


6.2.2    Operating Expense Pass-Throughs. Seller, as landlord under the Leases,
may currently be collecting from Tenant under the Leases additional rent to
cover taxes, insurance, utilities, maintenance and other operating costs and
expenses (collectively, “Operating Expense Pass-Throughs”) incurred by Seller in
connection with the ownership, operation, maintenance and management of the
Property. If Seller has collected estimated payments of Operating Expense
Pass-Throughs in excess of or in an amount less than Tenant’s share of such
expenses with respect to the period during which Seller owned the Property, then
the parties shall make an adjusting payment between them when the correct
amounts can be determined, but in any event prior to the date that is sixty (60)
days after the Closing Date, subject, however, to the following: For a period
not to exceed six (6) months after the Closing Date, Purchaser shall indemnify,
defend and hold Seller, as well as Asset Manager and Property Manager, free and
harmless of, from and against any and all claims, demands, losses, liabilities,
damages, costs and expenses, including, without limitation, reasonable
attorneys’ fees, incurred or suffered, arising out of, resulting from or in any
way relating to any failure or alleged failure by Purchaser in crediting and/or
reimbursing Tenant for an overpayment which overpayment is credited or
reimbursed by Seller to Purchaser for further credit or reimbursement hereunder;
Purchaser shall make good faith reasonable efforts to collect amounts owing from
Tenant to Seller as a result of under- payment (for example, as a result of
estimated expenses being less than actual expenses) and shall pay the same to
Seller immediately upon (and, in any event, within thirty (30) days of) receipt
but such efforts shall not limit Seller’s rights and remedies as provided in
Subsection 6.1.2 above.


6.2.3    Survival. Each party’s obligations, liabilities and duties under this
Section 6.2 shall survive the Closing.


6.3    Utility Deposits. Seller shall receive a credit for the amount of
deposits, if any, with utility companies that are transferable and that are
assigned to Purchaser at the Closing.


6.4    Commissions. Each of Seller and Purchaser represent and warrant to the
other that it has not dealt with any real estate broker, sales person or finder
in connection with this transaction other than Broker. If, but only if, the
transaction contemplated by this Agreement is closed, Seller shall pay Broker in
accordance with their separate agreement. Purchaser acknowledges and agrees that
Broker is an independent contractor and that neither Broker nor any other
broker, agent, representative or any other person or entity is authorized to
make any agreement or representation for or on behalf of Seller. Additionally,
Purchaser acknowledges and agrees that Seller shall not be responsible for the
payment of any broker, agent, representative or any other person or entity
retained by Purchaser. Subject to the foregoing terms of this Subsection 6.4, in
the event of any claim for broker’s or finder’s fees or commissions in
connection with the negotiation, execution or consummation of this Agreement or
the transactions contemplated hereby, each party shall indemnify and hold
harmless the other party from and against any such claim by a broker, finder,
agent or other representative claiming by, through or under the indemnifying
party. Each party’s obligations, liabilities and duties under this Section 6.4
shall survive the Closing or any termination of this Agreement; however,
Seller’s liability under this Section 6.4 shall not be subject to the “Cap”
referenced in Section 7.5 of this Agreement.

12

--------------------------------------------------------------------------------





ARTICLE 7: REPRESENTATIONS AND WARRANTIES


7.1    Seller’s Representations and Warranties. As a material inducement to
Purchaser to execute this Agreement and consummate this transaction, Seller
represents and warrants to Purchaser as follows:


7.1.1    Organization and Authority. Each Seller is duly organized, validly
existing, and in good standing as a corporation in the State of Michigan and is
qualified to transact business in the jurisdiction where the Property is
located. Seller has the full right and authority and has obtained any and all
consents required to enter into this Agreement and to consummate or cause to be
consummated the transactions contemplated hereby. This Agreement has been, and
all of the documents to be delivered by Seller at the Closing will be,
authorized and properly executed and constitutes, or will constitute, as
appropriate, the valid and binding obligation of Seller, enforceable in
accordance with their terms.


7.1.2    Bankruptcy. No bankruptcy, insolvency, reorganization or similar action
or proceeding whether voluntary or involuntary, is pending against Seller.


7.1.3    Conflicts. The execution and delivery of this Agreement by Seller and
the consummation by Seller of the transactions contemplated hereby will not (i)
violate any judgment, order, injunction, or decree to which Seller is subject,
or (ii) conflict with, result in a breach of, or constitute a default under the
organizational documents of Seller or any lease, mortgage, loan agreement,
covenant, or other agreement or instrument to which Seller is a party or by
which Seller is bound.


7.1.4    Pending Actions and Proceedings. Except as set forth in Exhibit F
attached hereto or in any material, information or document delivered or
otherwise made available by Seller to Purchaser (including, without limitation,
in the Property Information), to Seller’s knowledge, Seller has received no
written notice that there is any action, suit or proceeding pending against
Seller which challenges or impairs Seller’s ability to (i) execute or perform
its obligations under this Agreement or (ii) consummate the sale contemplated by
this Agreement. As of the Effective Date, Seller has not received any written
claims from any Adjacent Property Owner (as hereinafter defined) regarding any
material disputes between Seller and such Adjacent Property Owner that remain
unresolved except that AMEX, on behalf of an Adjacent Owner, previously
contacted PFRS 3202 Behrend Drive Corp. to discuss the encroachment of such
Adjacent Owner’s loading dock onto the property owned by PFRS 3202 Behrend Drive
Corp. Such encroachment is further addressed in that certain Easement Agreement
dated as of September 23, 1997 by and between American Express Travel Related
Services Company, Inc. and Mack Beardsley Limited Partnership, recorded with the
Maricopa County Recorder on October 14, 1997 as Instrument Number 97-0713898. An
“Adjacent Property Owner” shall mean any owner of real property adjacent to the
Property, other than any such property owners that are affiliated with
Purchaser, Griffin REIT I (as hereinafter defined), or Griffin REIT II (as
hereinafter defined).


7.1.5    Withholding Obligation. Seller’s sale of the Property is not subject to
any federal, state, or local withholding obligation of Purchaser under the tax
laws applicable to Seller or the Property and Seller is not a “foreign person,”
“foreign trust” or “foreign corporation” (as those terms are defined in the
Internal Revenue Code of 1986, as amended, and related Income Tax Regulations).


7.1.6    Leases. Seller has delivered to Purchaser a true, correct and complete
copy of each Lease affecting the Property and all amendments thereto, and except
for the Leases, there are no other leases or occupancy agreements applicable to
the Property which will be binding on Purchaser after the Closing. To Seller’s
knowledge, as of the Effective Date, the Leases are in full force and effect. As
of the Effective Date, (i) Seller has not delivered any written notice to any
tenants under the Leases alleging a default by such tenant under its particular
Lease which remains uncured, and (ii) Seller has not received any written notice
from any tenants under the Leases alleging a default by Seller, as landlord,
which remains uncured. There are no outstanding tenant improvement allowances
owing to the tenants under the Leases.


7.1.7    Violations. Except as set forth in Exhibit F attached hereto, to
Seller’s knowledge, Seller has received no written notice from any governmental
agency or authority alleging that Seller is responsible or liable for an uncured
material violation of any applicable federal, state, county or municipal law,
code, rule or regulation with respect to the Property, including, without
limitation, any applicable zoning laws, or stating that any investigation has
been commenced or is contemplated regarding any of the same, which were caused
as a result of or which arise out of, result from or relate to Seller’s
(including Seller’s agents) ownership, operation, maintenance (or failure to
maintain), repair (or failure to repair), use, improvement (or failure to
improve), development and/or re-development of the Property, including, without
limitation, any demolition, grading, soil compaction, construction and/or
reconstruction thereon or related thereto. Seller has not received any written
notice from a governmental authority of any pending or threatened condemnation
proceedings affecting the Property, or any part thereof.



13

--------------------------------------------------------------------------------



7.1.8    Environmental Condition. Except as set forth in any material,
information or document delivered by Seller to Purchaser (including, without
limitation, in the Property Information), Seller, to Seller’s knowledge, has
received no written notice from any governmental agency or authority that any
Hazardous Materials are stored, used or located at the Property in violation of
any Environmental Law.  For the purposes of this Agreement, the term “Hazardous
Materials” mean any chemical, substance, waste, material, equipment, or fixture
defined as hazardous, toxic, a pollutant, a contaminant, or otherwise regulated
under any Environmental Law, including but not limited to petroleum, including
crude oil or any fraction thereof, natural gas, natural gas liquids, liquefied
natural gas or synthetic gas useable for fuel (or mixtures of natural gas or
synthetic gas).  The term “Environmental Law” includes without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended (42 U.S.C. Section 6901, et seq.), the Resources Conservation and
Recovery Act of 1976 (42 U.S.C. Section 6901, et seq.), the Clean Water Act (33
U.S.C. Section 1251, et seq.), the Safe Drinking Water Act (49 U.S.C. Section
1801, et seq.), the Hazardous Transportation Act (42 U.S.C. Section 6901, et
seq.), and the Toxic Substance Control Act (15 U.S.C. Section 2601, et seq.), or
any other similar federal, state or local laws, regulations, rules or ordinances
relating to environmental matters.


7.1.9    Leasing Commissions. Seller is not a party to nor is bound by any lease
brokerage agreements, leasing commission agreements or other agreements
providing for payments of any amounts for leasing activities or procuring
tenants with respect to the Property owned by such Seller or any portion or
portions thereof.


7.1.10    Anti-Terrorism. Seller (i) is not a person, group, entity or nation
described in Section 1 of Executive Order 13224 - Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism - 66 Fed. Reg. 49079 (dated September 23, 2001, effective September
24, 2001), (ii) is not a (and is not acting, directly or indirectly, for or on
behalf of any) person, group, entity or nation designated by any Executive Order
or the United States Treasury Department as a terrorist, a “Specially Designated
National” or “Blocked Person,” or other banned or blocked person, group, entity
or nation pursuant to any applicable laws (i.e., any and all applicable laws,
codes, ordinances, orders, rules, regulations and requirements of all federal,
state, county, municipal and other governmental authorities and the departments,
commissions, boards, bureaus, instrumentalities and officers thereof) that are
administered or enforced by the Office of Foreign Assets Control, (iii) is not
initiating, facilitating or engaging in the transaction contemplated by this
Agreement, directly or indirectly, for or on behalf of any such person, group,
entity or nation, and (iv), to Seller’s knowledge, does not engage in any
dealings or transactions, and is not otherwise associated, with any such person,
group, entity or nation.


7.2    Purchaser’s Representations and Warranties. As a material inducement to
Seller to execute the Agreement and consummate this transaction, Purchaser
represents and warrants to Seller as follows:


7.2.1    Organization and Authority. Purchaser is duly organized and validly
existing as a corporation in good standing in the State of California and, prior
to the Closing, Purchaser (or its assignee) shall be in good standing and
qualified to do business in the State of Arizona. Purchaser (including any
permitted assignee, designee or nominee) has the full right and authority and
has obtained any and all consents required to enter into this Agreement and to
consummate or cause to be consummated the transactions contemplated hereby. This
Agreement has been, and all of the documents to be delivered by Purchaser
(including any permitted assignee, designee or nominee) at the Closing will be,
authorized and properly executed and constitutes, or will constitute, as
appropriate, the valid and binding obligation of Purchaser (including, if
appropriate, any permitted assignee, designee or nominee), enforceable in
accordance with their terms.


7.2.2    Conflicts and Pending Actions. There is no agreement to which Purchaser
(including any permitted assignee, designee or nominee) is a party or, to
Purchaser’s knowledge, binding on Purchaser (including any permitted assignee,
designee or nominee) which is in conflict with this Agreement. There is no
action or proceeding pending or, to Purchaser’s knowledge, threatened against
Purchaser (including any permitted assignee, designee or nominee) which
challenges or impairs Purchaser’s ability to execute or perform the obligations
of Purchaser (including any permitted assignee, designee or nominee) under this
Agreement.


7.2.3    Anti-Terrorism. Purchaser (i) is not a person, group, entity or nation
described in Section 1 of Executive Order 13224 - Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism - 66 Fed. Reg. 49079 (dated September 23, 2001, effective September
24, 2001), (ii) is not a (and is not acting, directly or indirectly, for or on
behalf of any) person, group, entity or nation designated by any Executive Order
or the United States Treasury Department as a terrorist, a “Specially Designated
National” or “Blocked Person,” or other banned or blocked person, group, entity
or nation pursuant to any applicable laws (i.e., any and all applicable laws,
codes, ordinances, orders, rules, regulations and requirements of all federal,
state, county, municipal and other governmental authorities and the departments,
commissions, boards, bureaus, instrumentalities and officers thereof) that are
administered or enforced by the Office of Foreign Assets Control, (iii) is not
initiating, facilitating or engaging in the transaction contemplated by this
Agreement, directly or indirectly, for or on behalf of any such person, group,
entity or nation, and (iv), to Purchaser’s knowledge, does not engage in any
dealings or transactions, and is not otherwise associated, with any such person,
group, entity or nation.

14

--------------------------------------------------------------------------------





7.2.4    ERISA. Either (i) Purchaser is not an “employee benefit plan” within
the meaning of 3(3) of the Employee Retirement Income Security Act of 1974
(“ERISA”), as amended, a “plan” within the meaning of Section 4975 of the
Internal Revenue Code of 1986 as amended (the “Code”), or an entity deemed to
hold “plan assets” within the meaning of 29 C.F. R. §2510.3-101 (as modified by
Section 3(42) of ERISA); or (ii) Purchaser is represented in connection with the
transactions contemplated herein by an investment manager that qualifies as a
“qualified professional asset manager” as defined in Department of Labor
Prohibited Transaction Exemption 84-14 (the “QPAM Exemption”), and each of the
conditions of the QPAM Exemption are satisfied and will, throughout the term of
the Agreement, be satisfied such that none of the transactions contemplated
hereunder between Purchaser and Seller will constitute a nonexempt prohibited
transaction under Section 406 of ERISA or Section 4975 of the Code.


7.2.5    Significant Competitor. Neither Purchaser nor any Subsidiary (as
defined in the Leases) or Affiliate (as defined in the Leases) of Purchaser is a
Significant Competitor (as defined in the Leases), directly or indirectly, of
the tenants or any Affiliate of the tenants.


7.3    Survival of Representations and Warranties. The representations and
warranties set forth in this Article 7 are made as of the Effective Date (or
such earlier date as Seller executes this Agreement) and are remade as of the
Closing Date and shall not be deemed to be merged into or waived by the
instruments of Closing, but shall survive the Closing for a period of only six
(6) months (the “Survival Period”), at which time, except as otherwise
specifically provided herein, they shall terminate; provided, however, that
Purchaser’s representations and warranties set forth in Subsection 7.2.3 shall
survive indefinitely and shall not be subject to the foregoing limitation;
provided, further, that, prior to the Closing, Seller may update its
representations and warranties from time to time upon learning of any new,
different or changed information; and, in such event, the remaking of Seller’s
representations and warranties as of the Closing Date shall be as so updated;
and, in the event Seller does so update its representations and warranties, and
the same is not caused or contributed to by any act or omission by Purchaser
(including without limitation, Purchaser’s agents, representatives, employees
and consultants), and the same results in the disclosure of a material adverse
change that is not permitted or contemplated by this Agreement, then, within
three (3) business days of Purchaser’s receipt of such update (but, in any
event, prior to the Closing, which shall, if necessary, be extended to give
Purchaser three (3) business days to respond), Purchaser may, upon written
notice to Seller and Escrow Holder, terminate this Agreement as its sole and
exclusive remedy; if this Agreement terminates pursuant to the immediately
preceding provision, then such termination shall be in accordance with the last
four (4) sentences of Subsection 2.2.1. Except as expressly and specifically
otherwise provided herein (i.e., in the first proviso in the immediately
preceding sentence referring to Subsection 7.2.3), Seller and Purchaser shall
have the right to bring an action thereon only if Seller or Purchaser, as the
case may be, files such action within the Survival Period and delivers written
notice to the other party, prior to the expiration of the Survival Period, that
such action has been commenced; the parties hereby acknowledging and agreeing as
well as otherwise confirming that, except as expressly and specifically provided
in the first proviso in the immediately preceding sentence, it is their intent
to limit the period of time within which to bring an action, so that claims must
be filed and notice provided in accordance with the time periods specified
herein regardless of any applicable statute of limitations. Each party agrees to
defend and indemnify the other against any claim, liability, damage or expense
asserted against or suffered by such other party arising out of the breach or
inaccuracy of any such representation or warranty; provided, however, that
Purchaser shall have no right to bring a cause of action or to seek
indemnification for a breach of a representation or warranty unless (i) the
damage to Purchaser on account of such breach (individually or when combined
with damages from other breaches) equals or exceeds $100,000.00 (the “Floor
Amount”), (ii) such action is permitted under Section 7.5, and (iii) such action
is timely filed (and written notice of the commencement of such action is
provided to the other party) in accordance with this Section 7.3. Additionally,
in no event shall Seller’s liability under this Agreement exceed, and Seller’s
liability shall be “capped” at, $1,500,000.00, all in accordance with Section
7.5.


7.4    Knowledge. Terms such as “to Seller’s knowledge,” “to the best of
Seller’s knowledge” or like phrases, when used in this Article 7 (or elsewhere
in this Agreement), mean only the actual personal knowledge of David Hubbs and
Dan O’Hare, who are employees of Asset Manager, without imputation and without
any duty of inquiry or investigation; provided, however, that so qualifying
Seller’s knowledge shall in no event give rise to any personal obligation,
liability or duty on the part of David Hubbs, Dan O’Hare, Asset Manager or any
other trustee, director, officer, employee, representative or agent of Seller or
Asset Manager on account of any breach of any representation or warranty made by
Seller herein. Terms such as “to Purchaser’s knowledge,” “to the best of
Purchaser’s knowledge” or like phrases, when used in this Article 7 (or
elsewhere in this Agreement), mean only the actual personal knowledge of Louis
Sohn, without imputation and without any duty of inquiry or investigation;
provided, however, that so qualifying Purchaser’s knowledge shall in no event
give rise to any personal obligation, liability or duty on the part of Louis
Sohn or any other trustee, director, officer, employee, representative or agent
of Purchaser on account of any breach of any representation or warranty made by
Purchaser herein.



15

--------------------------------------------------------------------------------



7.5    Cap on Liability; Survival. Notwithstanding anything to the contrary
contained in this Agreement, including without limitation the indemnity from
Seller in favor of Purchaser set forth in Section 7.3, except as specifically
provided in Section 8.1, NO CLAIM FOR A BREACH OF ANY REPRESENTATION, WARRANTY
OR COVENANT OF SELLER SHALL BE ACTIONABLE OR PAYABLE IF THE BREACH IN QUESTION
WAS KNOWN TO PURCHASER PRIOR TO CLOSING. If a breach of any representation,
warranty, or covenant of Seller occurs or becomes known to Purchaser after
Closing, a claim for a breach of any representation, warranty or covenant of
Seller shall be actionable only if the valid claims for all such breaches
collectively aggregate more than the Floor Amount, in which event the full
amount of such claim shall be actionable up to the Cap, and provided written
notice containing a description of the specific nature of such breach shall have
been given by Purchaser to Seller prior to the expiration of the Survival Period
set forth in Section 7.3 and an action shall have been commenced by Purchaser
against Seller prior to the expiration of the Survival Period and written notice
of the commencement of such action shall have been delivered to Seller by
Purchaser prior to the expiration of the Survival Period; again, the parties
hereby acknowledging and otherwise confirming that it is their intent as well as
Purchaser's agreement to limit the period of time within which Purchaser may
bring an action, so that claims, if they may be brought at all, must be filed
(and written notice thereof delivered to Seller) in accordance within the time
periods specified herein, regardless of any applicable statute of limitations.
As used herein, the term “Cap” shall mean the total aggregate amount of
$1,500,000.00. In no event shall Seller’s aggregate liability to Purchaser for
breach of any representation, warranty or covenant of Seller in this Agreement,
in any certificate, instrument or other document delivered by Seller in
connection with this Agreement, the Closing, or otherwise, exceed the amount of
the Cap. Notwithstanding the foregoing, however, neither the Cap nor the Floor
Amount shall apply to or limit Seller’s liability (i) under Section 5.9 above,
Section 6.2 above, Section 6.4 above, and Section 10.9 below or (ii) for fraud.


ARTICLE 8: DEFAULT AND REMEDIES


8.1    Seller’s Default. If this transaction fails to close as a result of
Seller’s default, and such default is not cured by Seller within five (5)
business days after receipt of written notice from Purchaser specifying the
nature of the default, then Purchaser, as Purchaser’s sole and exclusive remedy
hereunder, may elect to:


(i) terminate this Agreement by delivering written notice of Purchaser's
election to terminate to Seller and Escrow Holder, in which event the Earnest
Money (and all interest thereon) shall be returned immediately to Purchaser and
Seller shall promptly reimburse Purchaser for its actual reasonable third party
out of pocket expenses incurred in connection with this Agreement and the
transactions contemplated hereby (including, but, not limited to reasonable
attorneys’ fees and expenses) up to Seventy-Five Thousand Dollars ($75,000.00)
and neither party shall have any rights, duties or obligations hereunder other
than the obligations and rights set forth herein that expressly survive the
termination of this Agreement; or
(ii) complete the purchase of the Property, in which event Purchaser waives its
right to seek reimbursement from Seller for all of its damages incurred as a
result of Seller’s breach hereunder; or
(iii) waive any claim for damages (other than pursuant to Section 10.9 below)
and file an action (the "Specific Performance Action") for specific performance
of this Agreement to compel Seller to close. Seller expressly waives its right
to demand that Purchaser post a bond to proceed with the Specific Performance
Action.
With respect to any post-Closing breach of any obligation under this Agreement
that expressly survives Closing, Purchaser shall be entitled to pursue all
remedies available at law and in equity other than a claim for consequential,
punitive or incidental damages, subject to the limitations imposed in Section
7.3 and Section 7.5 of this Agreement.
8.2    Purchaser’s Default. In the event Purchaser breaches its obligation to
purchase the Property pursuant to this Agreement, then (in accordance with, but
subject to, Section 9.4 below) Seller’s sole remedy in (i.e., with respect to)
such event shall be to terminate this Agreement and to receive and retain the
Earnest Money as liquidated damages, Seller waiving all other rights or remedies
in the event of (i.e., in connection with) such breach by Purchaser. The parties
acknowledge that Seller’s actual damages in the event of Purchaser’s breach of
its obligation to purchase the Property under this Agreement will be difficult
to ascertain, and that such liquidated damages represent the parties’ best
estimate of such damages. Notwithstanding the foregoing, any right of Seller to
liquidated damages shall be in addition to and not in lieu of any indemnity
obligation, liability or duty of Purchaser and such other obligations,
liabilities and duties as are provided and/or referenced in Section 9.4. In the
event of a default by Purchaser which does not result in a failure to close,
Seller shall, subject to the terms of Section 7.3, have all rights and remedies
provided by this Agreement as well as those provided by law and equity.



16

--------------------------------------------------------------------------------



8.3    Other Expenses. If this Agreement is terminated due to the default of a
party, then the defaulting party shall pay or reimburse the other party, as
appropriate, for any fees or charges due to the Escrow Holder for holding the
Earnest Money as well as any escrow cancellation or termination fees or charges
and any fees or charges due to the Title Company for preparation, termination
and/or cancellation of the Title Commitment. Each party’s obligations,
liabilities and duties pursuant to this Section 8.3 shall survive the
termination of this Agreement. Additionally, any obligation, liability or duty
of Purchaser under this Section 8.3 shall be in addition to Purchaser’s
obligations, liabilities and duties as set forth in Section 8.2 and Section 9.4.
ARTICLE 9: EARNEST MONEY PROVISIONS
9.1    Investment and Use of Funds. Escrow Holder shall invest the Earnest Money
in a federally insured interest-bearing account or accounts satisfactory to
Purchaser (as provided in Section 1.3 above), shall not commingle the Earnest
Money with any funds of Escrow Holder or others, and shall promptly provide
Purchaser and Seller with confirmation of the investments made. If the Closing
under this Agreement occurs, and the Earnest Money (or any portion of it) has
not previously been released to Seller, Escrow Holder shall deliver the Earnest
Money (or any portion of it) to Seller on the Closing Date.
9.2    Termination Before Expiration of Due Diligence Period. If Purchaser
elects to terminate this Agreement prior to the expiration of the Due Diligence
Period pursuant to Subsection 2.2.1, Escrow Holder shall pay the entire Earnest
Money (including interest earned thereon) to Purchaser without further
authorization from Seller and this Agreement shall thereupon terminate. No
notice to Escrow Holder from Seller shall be required for the release of the
Earnest Money to Purchaser by Escrow Holder in accordance with the immediately
preceding sentence.
9.3    After Expiration of Due Diligence Period. After expiration of the Due
Diligence Period (and except as provided in Subsection 2.2.1, Section 2.3,
Section 3.2, Section 4.2, Section 4.3, Section 7.3, Section 8.1, Section 8.2,
and Section 9.4 or elsewhere in this Agreement), Escrow Holder shall retain the
Earnest Money until it receives written instructions executed by both Seller and
Purchaser as to the disposition and disbursement of the Earnest Money, or until
ordered by final court order, decree or judgment, which is not subject to
appeal, to deliver the Earnest Money to a particular party(ies), in which event
the Earnest Money shall be delivered in accordance with such notice,
instruction, order, decree or judgment. Section 9.4 shall be considered Seller’s
and Purchaser’s executed written instructions to Escrow Holder with respect to
the matters set forth therein.
9.4    LIQUIDATED DAMAGES. PURCHASER AND SELLER ACKNOWLEDGE AND AGREE THAT: (I)
IT WOULD BE IMPRACTICAL OR EXTREMELY DIFFICULT TO DETERMINE SELLER’S ACTUAL
DAMAGES RESULTING FROM PURCHASER’S BREACH OF ITS OBLIGATION TO PURCHASE THE
PROPERTY UNDER THIS AGREEMENT, WHICH DAMAGES WOULD INCLUDE, BUT NOT BE LIMITED
TO, SELLER’S LOST SALE OPPORTUNITIES DURING THE PERIOD THAT THE PROPERTY IS
TAKEN OFF THE MARKET; AND (II), TAKING INTO ACCOUNT ALL OF THE CIRCUMSTANCES
EXISTING ON THE EFFECTIVE DATE, THE EARNEST MONEY IS A REASONABLE ESTIMATE OF
SELLER’S ACTUAL DAMAGES IN SUCH EVENT. CONSEQUENTLY, IN THE EVENT PURCHASER
BREACHES ITS OBLIGATION TO PURCHASE THE PROPERTY UNDER THIS AGREEMENT AND EXCEPT
AS OTHERWISE SPECIFICALLY PROVIDED IN THIS AGREEMENT, SELLER’S SOLE AND
EXCLUSIVE REMEDY SHALL BE TO TERMINATE THIS AGREEMENT AND TO RECEIVE (ANY
PORTION OF THE EARNEST MONEY NOT PREVIOUSLY RELEASED TO SELLER) AND RETAIN THE
(ENTIRE) EARNEST MONEY; PURCHASER SHALL MAKE, GIVE, JOIN IN, EXECUTE AND/OR
DELIVER TO ESCROW HOLDER ANY INSTRUMENT REQUIRED IN THIS REGARD. THE FOREGOING
PROVISIONS (AND ANY OTHER SIMILAR PROVISIONS SET FORTH IN THIS AGREEMENT) SHALL,
HOWEVER, IN NO WAY LIMIT (A) PURCHASER’S INDEMNITY AND/OR RELATED OR SIMILAR
OBLIGATIONS, LIABILITIES OR DUTIES (E.G., PURCHASER’S OBLIGATION, LIABILITY AND
DUTY TO INDEMNIFY, DEFEND AND/OR HOLD HARMLESS AS PROVIDED IN SECTION 2.2,
SECTION 6.4 AND/OR ELSEWHERE IN THIS AGREEMENT), (B) ANY OBLIGATION, LIABILITY
OR DUTY OF PURCHASER TO RETURN, DELIVER, ASSIGN, TRANSFER OR MAKE AVAILABLE TO
SELLER DOCUMENTS, LICENSES, PERMITS, RESULTS OF DUE DILIGENCE OR OTHER
INVESTIGATIONS AND THE LIKE, INCLUDING WITHOUT LIMITATION THE PROPERTY
INFORMATION AND THE REPORTS, (C) SECTION 8.3 OR (D) SECTION 10.9, AS SET FORTH
IN THIS AGREEMENT ((A), (B), (C) AND (D), COLLECTIVELY, THE “OTHER
OBLIGATIONS”), IT BEING THE EXPRESS INTENTION OF THE PARTIES THAT THE LIQUIDATED
DAMAGES PROVIDED HEREIN SHALL APPLY TO PURCHASER’S FAILURE TO CLOSE, BUT SHALL
NOT LIMIT THE OTHER OBLIGATIONS, LIABILITIES AND DUTIES OF PURCHASER SET FORTH
AND/OR REFERENCED HEREINABOVE. SELLER AND PURCHASER ACKNOWLEDGE THEY HAVE READ
AND UNDERSTAND THE PROVISIONS OF THIS ARTICLE 9 AND BY THEIR INITIALS
IMMEDIATELY BELOW AGREE TO BE BOUND BY ITS TERMS:
Purchaser: /s/ ME
(Initials)


Seller: /s/ KA
(Initials)

17

--------------------------------------------------------------------------------





9.5    Interpleader. Seller and Purchaser agree that, in the event of any
controversy regarding the Earnest Money, unless mutual written instructions are
received by Escrow Holder directing the Earnest Money’s disposition, Escrow
Holder shall not take any action, but instead shall await the disposition of any
proceeding relating to the Earnest Money or, at Escrow Holder’s option, Escrow
Holder may interplead all parties and deposit the Earnest Money with a court of
competent jurisdiction (in the county in which the Real Property is located) in
which event Escrow Holder may recover all of its court costs and reasonable
attorneys’ fees. Seller or Purchaser, whichever loses in any such interpleader
action, shall be solely obligated to pay such costs and fees of Escrow Holder,
as well as the reasonable attorneys’ fees of the prevailing party in accordance
with the other provisions of this Agreement. Each party’s obligations,
liabilities and duties under this Section 9.5 shall survive the termination of
this Agreement.


9.6    Liability of Escrow Holder. The parties acknowledge that Escrow Holder is
acting solely as a stakeholder at their request and for their convenience, that
Escrow Holder shall not be deemed to be the agent of either Purchaser or Seller,
and that Escrow Holder shall not be liable to either of the parties for any
action or omission on its part taken or made in good faith, and not in disregard
of this Agreement, but shall be liable for its negligent acts and for any loss,
cost or expense incurred by Seller or Purchaser resulting from Escrow Holder’s
mistake of law respecting Escrow Holder’s scope or nature of its duties. Seller
and Purchaser shall jointly and severally indemnify and hold Escrow Holder
harmless from and against all costs, claims and expenses, including reasonable
attorneys’ fees, incurred in connection with the performance of Escrow Holder’s
duties hereunder, except with respect to actions or omissions taken or made by
Escrow Holder in bad faith, in disregard of this Agreement or involving
negligence on the part of Escrow Holder.


ARTICLE 10: MISCELLANEOUS


10.1    Purchaser Bound. Purchaser shall not be entitled to assign its rights
in, to and under this Agreement without the prior written consent of Seller,
which consent may be withheld in Seller’s sole discretion. Notwithstanding the
foregoing, Purchaser shall be entitled to assign its rights in, to and under
this Agreement to an Affiliate of Purchaser, Griffin Capital Essential Asset
REIT, Inc. (“Griffin REIT I”), Griffin Capital Essential Asset REIT II, Inc.
(“Griffin REIT II”), and/or any entity wholly owned by either Griffin REIT I or
Griffin REIT II; in each case without the prior written consent of Seller;
provided however (a) no such assignment shall be effective or binding on Seller
until written notice thereof has been delivered to Seller, (b) the assignee
executed and delivers an assignment and assumption agreement in which such
assignee assumes all of Purchaser’s rights, duties and obligations under this
Agreement, (c) such assignment will not release Purchaser from its primary
obligation for the payment and performance of all obligations of the Purchaser
under this Agreement and (d) Affiliate confirming (in writing) to Seller, on
behalf of Affiliate (as if Affiliate is Purchaser), Purchaser’s representations
and warranties as set forth in Section 6.4 and Section 7.2. For purposes of this
Section 10.1, the term “Affiliate” means (i) an entity that directly or
indirectly controls, is controlled by or is under common control with the
Purchaser or (ii) an entity at least a majority of whose economic interest is
directly or indirectly owned by Purchaser; and the term “control” means the
power to direct the management of such entity through voting rights, ownership
or contractual obligations.


10.2    Headings. The article, section, subsection, paragraph and/or other
headings of this Agreement are for convenience only and in no way limit or
enlarge the scope or meaning of the language hereof.


10.3    Invalidity and Waiver. If any portion of this Agreement is held invalid
or inoperative, then, so far as is reasonable and possible, the remainder of
this Agreement shall be deemed valid and operative, and, to the greatest extent
legally possible, effect shall be given to the intent manifested by the portion
held invalid or inoperative. The failure by either party to enforce against the
other any term or provision of this Agreement shall not be deemed to be a waiver
of such party’s right to enforce against the other party the same or any other
such term or provision in the future.


10.4    Governing Law. This Agreement shall, in all respects, be governed,
construed, applied, and enforced in accordance with the law of the State in
which the Real Property is located (i.e., Arizona).


10.5    Survival. Subject to the limitations set forth in and except as
otherwise specifically provided by this Agreement, the provisions of this
Agreement that contemplate performance after the Closing (and, if no specific
survival period is expressly set forth herein, the covenants, agreements,
indemnities, representations, warranties and other undertakings of Seller shall
survive the Closing for only the period during which Seller’s representations
and warranties survive the Closing in accordance with Section 7.3 above) and the
obligations of the parties not fully performed at the Closing shall survive the
Closing and shall not be deemed to be merged into or waived by the instruments
of Closing.



18

--------------------------------------------------------------------------------



10.6    Entirety and Amendments. This Agreement embodies the entire agreement
between the parties and supersedes all prior agreements and understandings
relating to the Property. This Agreement may be amended or supplemented only by
an instrument in writing executed by the party against whom enforcement is
sought.


10.7    Time. Time is of the essence in the performance of this Agreement.


10.8    Confidentiality. Purchaser shall, at all times, comply with the
confidentiality obligations imposed in the Leases. In addition, Purchaser and
Seller (as applicable) shall make no public announcement or disclosure of (i)
any information related to this Agreement, including without limitation the
Property Information, the Reports and the results of Purchaser’s due diligence
examinations, inspections and investigations, as well as the identity of Seller
(or Seller’s managers, members or affiliates, including without limitation,
Seller’s real estate investment advisor; i.e., Asset Manager) or (ii) the amount
of the Purchase Price, to outside brokers, third parties or the public, before
or after the Closing and whether or not the Closing occurs, without the prior
written specific consent of the other party; provided, however, that Purchaser
may make disclosure of this Agreement to the Permitted Parties (as defined
below) to the extent necessary to perform Purchaser’s obligations and due
diligence tests and studies hereunder and either party may make such disclosure
as may be required under laws or regulations (including, without limitation, any
rules or regulations of the United States Securities and Exchange Commission)
applicable to the relevant Permitted Party. Purchaser shall be responsible for
advising each Permitted Party of the confidential nature of all information
related to this Agreement and each of the provisions of this Agreement.
Purchaser shall cause each Permitted Party to hold and treat all information
related to this Agreement and each of the provisions of this Agreement strictly
confidential and otherwise in a manner consistent with the provisions of this
Agreement applicable to Purchaser. “Permitted Parties” is defined as Purchaser’s
lenders, attorneys, accountants, consultants, contractors, brokers, investors,
creditors, officers, employees and agents; and each of such Permitted Parties is
a “Permitted Party.” Purchaser’s and Seller’s obligations, liabilities and
duties under this Section 10.8 shall survive the Closing as well as any
termination of this Agreement.


10.9    Attorneys’ and Other Fees. Should either party institute any action or
proceeding to enforce or interpret this Agreement or any provision hereof, for
damages by reason of any alleged breach of this Agreement or any provision
hereof, or for a declaration of rights hereunder, the prevailing party in any
such action or proceeding shall be entitled to receive from the other party all
costs and expenses, including actual attorneys’ and other fees, reasonably
incurred in good faith by the prevailing party in connection with such action or
proceeding. The term “attorneys’ and other fees” shall mean and include
attorneys’ fees, accountants’ fees, and any and all consultants and other
similar fees incurred in connection with the action or proceeding and
preparations therefor. The term “action or proceeding” shall mean and include
actions, proceedings, suits, arbitrations, appeals and other similar
proceedings. The obligations of the parties set forth in this Section 10.9 shall
survive the Closing as well as any termination of this Agreement.


10.10    Notices. All notices required or permitted hereunder shall be in
writing and shall be served on the parties at the addresses set forth in Section
1.1.1. Any such notices shall be either (i) sent by overnight delivery using a
nationally recognized overnight courier, in which case notice shall be deemed
delivered upon receipt or rejection of delivery, (ii) sent by United States
Mail, certified with return receipt requested, in which case notice shall be
deemed delivered upon receipt or rejection of delivery, or (iii) sent by
facsimile or electronic mail, in which case, within one (1) business day
thereof, a courtesy copy notice shall be sent in the manner provided in
provision (i) or provision (ii) of this Section 10.10, and such notice shall be
deemed delivered to the extent such facsimile or electronic mail is delivered
during regular business hours (i.e., between (9:00 a.m. and 5:00 p.m. Pacific
Time) on a regular business day (i.e., Monday through Friday, inclusive, but
excluding holidays) or at 9:00 a.m. Pacific Time on the next regular business
day to the extent such facsimile or electronic mail is delivered (a) after
regular business hours on a regular business day or (b) on a day other than a
regular business day. A party’s address may be changed by written notice to the
other party; provided, however, that no notice of a change of address shall be
effective until actual receipt (or refusal of acceptance of delivery) of such
notice. Copies (including any courtesy copies provided for in provision (iii) of
this Section 10.10) of notices are for informational purposes only, and a
failure to give or receive copies of any notice shall not be deemed a failure to
give notice. Notices given by Purchaser’s counsel shall be deemed given by
Purchaser and notices given by Seller’s counsel shall be deemed given by Seller.


10.11    Construction.


10.11.1    The parties acknowledge and agree that the parties and/or their
counsel have reviewed, negotiated and revised this Agreement and agree that the
normal rule of construction (to the effect that any ambiguities are to be
resolved against the drafting party) shall not be employed in the interpretation
of this Agreement or any exhibits or amendments hereto.



19

--------------------------------------------------------------------------------



10.11.2    If any words or phrases in this Agreement shall have been stricken
out or otherwise eliminated, whether or not any other words or phrases have been
added, this Agreement shall be construed as if the words or phrases so stricken
out or otherwise eliminated were never included in this Agreement and no
implication or reference shall be drawn from the fact that said words or phrases
were so stricken out or otherwise eliminated.


10.12    Calculation of Time Periods. Unless otherwise specified, in computing
any period of time described herein, the day of the act or event after which the
designated period of time begins to run is not to be included and the last day
of the period so computed is to be included, unless such last day is a Saturday,
Sunday or legal holiday for national banks in the State of New York, in which
event the period shall run until the end of the next day which is not a
Saturday, Sunday, or legal holiday. The last day of any period of time described
herein shall be deemed to end at 5:00 p.m. Pacific Time, unless otherwise
expressly provided for herein. For purposes hereof, the term “day” means a
calendar day, and the term “business day” means any day that is not a Saturday,
Sunday or legal holiday on which commercial banks are generally open for
business in the State of New York.


10.13    Intentionally Omitted.


10.14    Execution in Counterparts. This Agreement may be executed in any number
of counterparts, each of which shall be deemed to be an original, and all of
such counterparts shall constitute one Agreement. To facilitate execution of
this Agreement, the parties may execute and exchange, by electronic pdf or
otherwise, counterparts of the signature page(s).


10.15    Limitation of Liability. Any obligation or liability of Purchaser or
Seller whatsoever which may arise at any time under this Agreement or any
obligation or liability which may be incurred by Purchaser or Seller pursuant to
any other instrument, transaction or undertaking contemplated hereby shall be
satisfied, if at all, out of Purchaser’s or Seller’s assets only. No obligation
or liability shall be personally binding upon, nor shall resort for the
enforcement thereof be had to, the property of any of Purchaser’s or Seller’s
limited partners, managers, members, trustees, officers, directors, employees,
shareholders, representatives or agents (including, without limitation, Asset
Manager and Property Manager), regardless of whether such obligation or
liability is in the nature of contract, tort or otherwise. In addition, no party
shall be liable for any indirect, incidental, special, consequential, or
punitive damages of any nature or kind resulting from or in connection with this
Agreement. The terms and conditions of this Section 10.15 of the Agreement shall
survive the Closing.


10.16    Further Assurances. In addition to the acts and deeds recited herein
and contemplated to be performed, executed and/or delivered by either party at
Closing, each party agrees to perform, execute and deliver, but without any
obligation to incur any additional liability or expense, on or after the Closing
any further deliveries and assurances as may be reasonably necessary to
consummate the transactions contemplated hereby or to further perfect the
conveyance, transfer and assignment of the Property to Purchaser. The parties’
obligations, liabilities and duties under this Section 10.16 shall survive the
Closing.


10.17    No Reliance on Documents or Statements. Except as expressly stated
herein, Seller makes no representation or warranty as to the truth, accuracy or
completeness of any materials, data or information delivered by Seller to
Purchaser in connection with the transaction contemplated hereby. Purchaser
acknowledges and agrees that all materials, data and information delivered by
Seller to Purchaser in connection with the transaction contemplated hereby are
provided to Purchaser as a convenience only and that any reliance on or use of
such materials, data or information by Purchaser shall be at the sole risk of
Purchaser, except as otherwise expressly stated herein. Without limiting the
generality of the foregoing provisions, Purchaser acknowledges and agrees that
(i) any reports or other information with respect to the Property which are
delivered or otherwise made available by Seller to Purchaser shall be for
general informational purposes only, (ii) Purchaser shall not have any right to
rely on any such reports and/or information delivered or otherwise made
available by Seller to Purchaser, but rather will rely on its own inspections
and investigations of the Property and any reports commissioned by Purchaser
with respect thereto, (iii) Purchaser shall not have any right to rely on any
statements made by a representative of Seller, including without limitation, the
Property Manager, any leasing agent or employee of Seller, and (iv) neither
Seller, any affiliate of Seller nor the person or entity which prepared any such
reports and/or information delivered or otherwise made available by Seller to
Purchaser shall have any liability to Purchaser for any inaccuracy in or
omission from any such reports and/or information.


10.18    DISCLAIMERS AND RELEASES.


10.18.1    EXCEPT AS EXPRESSLY AND SPECIFICALLY SET FORTH IN THIS AGREEMENT OR
IN ANY DOCUMENT WHICH IS BOTH EXECUTED BY SELLER AND DELIVERED TO PURCHASER AT
CLOSING, IT IS UNDERSTOOD AND AGREED THAT SELLER IS NOT MAKING AND HAS NOT AT
ANY TIME MADE ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND OR CHARACTER,
EXPRESSED OR IMPLIED, ORAL OR WRITTEN, PAST, PRESENT OR FUTURE, AS TO,
CONCERNING OR WITH RESPECT TO THE PROPERTY OR ANY OTHER MATTER WHATSOEVER,
INCLUDING, BUT NOT LIMITED TO, ANY REPRESENTATIONS OR WARRANTIES AS TO
HABITABILITY, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE

20

--------------------------------------------------------------------------------



(OTHER THAN ANY SELLER’S LIMITED WARRANTY(IES) OF OR WITH RESPECT TO TITLE, IF
ANY, TO BE SET FORTH IN THE DEEDS), ZONING, TAX CONSEQUENCES, LATENT OR PATENT
PHYSICAL OR ENVIRONMENTAL CONDITION (INCLUDING, WITHOUT LIMITATION, DEFECTS),
UTILITIES, OPERATING HISTORY OR PROJECTIONS, VALUATION, GOVERNMENTAL APPROVALS,
THE COMPLIANCE OF THE PROPERTY WITH LAWS (INCLUDING, WITHOUT LIMITATION, THE
ABSENCE OR PRESENCE OF HAZARDOUS MATERIALS OR COMPLIANCE WITH ENVIRONMENTAL
LAWS), THE TRUTH, ACCURACY OR COMPLETENESS OF THE PROPERTY INFORMATION,
DOCUMENTS OR ANY OTHER ITEM PROVIDED BY OR ON BEHALF OF SELLER TO PURCHASER, OR
ANY OTHER MATTER OR THING REGARDING THE PROPERTY OR OTHERWISE. PURCHASER
ACKNOWLEDGES AND AGREES THAT, EXCEPT TO THE EXTENT EXPRESSLY AND SPECIFICALLY
PROVIDED OTHERWISE IN THIS AGREEMENT AND ANY DOCUMENT WHICH IS BOTH EXECUTED BY
SELLER AND DELIVERED TO PURCHASER AT CLOSING, (I) SELLER SPECIFICALLY NEGATES
AND DISCLAIMS ANY REPRESENTATIONS, WARRANTIES OR GUARANTIES AND (II), UPON
CLOSING, SELLER SHALL SELL AND CONVEY TO PURCHASER AND PURCHASER SHALL ACCEPT
THE PROPERTY “AS IS, WHERE IS, WITH ALL FAULTS.” PURCHASER HAS NOT RELIED AND
WILL NOT RELY ON, AND SELLER IS NOT LIABLE FOR OR BOUND BY, ANY EXPRESS OR
IMPLIED WARRANTIES, GUARANTEES, STATEMENTS, REPRESENTATIONS OR INFORMATION
PERTAINING TO THE PROPERTY OR RELATING THERETO (INCLUDING SPECIFICALLY, WITHOUT
LIMITATION, PROPERTY INFORMATION PACKAGES DISTRIBUTED WITH RESPECT TO THE
PROPERTY) MADE OR FURNISHED BY SELLER, ASSET MANAGER, PROPERTY MANAGER, OR ANY
REAL ESTATE BROKER OR AGENT REPRESENTING OR PURPORTING TO REPRESENT SELLER
(INCLUDING, WITHOUT LIMITATION, BROKER AS IDENTIFIED IN SUBSECTION 1.1.10
ABOVE), TO WHOMEVER MADE OR GIVEN, DIRECTLY OR INDIRECTLY, ORALLY OR IN WRITING,
UNLESS SPECIFICALLY SET FORTH IN THIS AGREEMENT OR IN ANY DOCUMENT WHICH IS BOTH
EXECUTED BY SELLER AND DELIVERED TO PURCHASER AT CLOSING. BY FAILING TO APPROVE
THIS AGREEMENT PRIOR TO THE EXPIRATION OF THE DUE DILIGENCE PERIOD, PURCHASER
ACKNOWLEDGES AND AGREES THAT SELLER HAS AFFORDED PURCHASER A FULL OPPORTUNITY TO
CONDUCT SUCH INVESTIGATIONS OF THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, THE
PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AS PURCHASER DEEMED NECESSARY TO
SATISFY ITSELF AS TO THE CONDITION OF THE PROPERTY AND THE EXISTENCE OR
NON-EXISTENCE OR CURATIVE ACTION TO BE TAKEN WITH RESPECT TO ANY HAZARDOUS OR
TOXIC SUBSTANCES ON OR DISCHARGED FROM THE PROPERTY, AND WILL RELY SOLELY UPON
SAME AND NOT UPON ANY INFORMATION PROVIDED BY OR ON BEHALF OF SELLER OR ITS
AGENTS, REPRESENTATIVES OR EMPLOYEES WITH RESPECT THERETO, OTHER THAN SUCH
REPRESENTATIONS, WARRANTIES, INDEMNITIES AND COVENANTS OF SELLER AS ARE
EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN ANY DOCUMENT WHICH IS BOTH EXECUTED
BY SELLER AND DELIVERED TO PURCHASER AT THE CLOSING. EXCEPT TO THE EXTENT OF THE
COVENANTS, INDEMNITIES, REPRESENTATIONS AND WARRANTIES OF SELLER EXPRESSLY SET
FORTH IN THIS AGREEMENT OR IN ANY DOCUMENT WHICH IS BOTH EXECUTED BY SELLER AND
DELIVERED TO PURCHASER AT CLOSING, PURCHASER, ON BEHALF OF ITSELF AND ITS
SUCCESSORS AND ASSIGNS, WAIVES ITS RIGHT TO RECOVER FROM, AND FOREVER RELEASES
AND DISCHARGES, SELLER, SELLER’S PREDECESSORS, SELLER’S AFFILIATES, SELLER’S
INVESTMENT MANAGER, SELLER’S ASSET MANAGER, SELLER’S PROPERTY MANAGER, THE
PARTNERS, TRUSTEES, SHAREHOLDERS, MEMBERS, DIRECTORS, OFFICERS, EMPLOYEES,
REPRESENTATIVES AND AGENTS OF EACH OF THEM, AND THEIR RESPECTIVE HEIRS,
SUCCESSORS, PERSONAL REPRESENTATIVES AND ASSIGNS, FROM ANY AND ALL DEMANDS,
CLAIMS, LEGAL OR ADMINISTRATIVE PROCEEDINGS, LOSSES, LIABILITIES, DAMAGES,
PENALTIES, FINES, LIENS, JUDGMENTS, COSTS OR EXPENSES WHATSOEVER (INCLUDING,
WITHOUT LIMITATION, ATTORNEYS’ FEES AND COSTS), WHETHER DIRECT OR INDIRECT,
KNOWN OR UNKNOWN, FORESEEN OR UNFORESEEN, AND WHETHER OR NOT REVEALED BY
PURCHASER’S INVESTIGATIONS, WHICH MAY ARISE ON ACCOUNT OF OR IN ANY WAY BE
CONNECTED WITH THE PHYSICAL CONDITION OF THE PROPERTY OR ANY LAW OR REGULATION
APPLICABLE THERETO, INCLUDING, WITHOUT LIMITATION, THE COMPREHENSIVE
ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT OF 1980, AS AMENDED (42
U.S.C. SECTIONS 9601 ET SEQ.), THE RESOURCES CONSERVATION AND RECOVERY ACT OF
1976 (42 U.S.C. SECTION 6901 ET SEQ.), THE CLEAN WATER ACT (33 U.S.C. SECTION
466 ET SEQ.), THE SAFE DRINKING WATER ACT (14 U.S.C. SECTIONS 1401-1450), THE
HAZARDOUS MATERIALS TRANSPORTATION ACT (49 U.S.C. SECTION 1801 ET SEQ.), THE
TOXIC SUBSTANCE CONTROL ACT (15 U.S.C. SECTIONS 2601-2629), ARIZONA REVISED
STATUTES, TITLE 49 - THE ENVIRONMENT, AND ANY OTHER ENVIRONMENTAL LAW.
Purchaser: /s/ ME
(Initials)



21

--------------------------------------------------------------------------------



10.18.2    PURCHASER IS A SOPHISTICATED PURCHASER, EXPERIENCED IN REAL ESTATE
ACQUISITIONS OF THE KIND AND NATURE CONTEMPLATED BY THIS AGREEMENT, AND
PURCHASER HAS OR WILL HAVE ADEQUATE OPPORTUNITY TO COMPLETE ALL PHYSICAL AND
FINANCIAL EXAMINATIONS RELATING TO THE ACQUISITION OF THE PROPERTY IT DEEMS
NECESSARY, AND WILL ACQUIRE THE SAME SOLELY ON THE BASIS OF SUCH EXAMINATIONS,
SELLER’S EXPRESS REPRESENTATIONS, WARRANTIES, INDEMNITIES AND COVENANTS
CONTAINED IN THIS AGREEMENT OR ANY CLOSING DOCUMENT, AND THE TITLE INSURANCE
PROTECTION AFFORDED BY THE OWNER’S POLICY AND NOT ON ANY OTHER INFORMATION
PROVIDED OR TO BE PROVIDED BY SELLER. PURCHASER ACKNOWLEDGES THAT SELLER HAS
GIVEN PURCHASER ACCESS TO VARIOUS MATERIALS IN SELLER’S POSSESSION AND SELLER
BELIEVES THAT ADDITIONAL STUDIES, REPORTS AND OTHER MATERIALS MAY BE PREPARED
PRIOR TO THE CLOSING WHICH MAY BE MATERIAL TO PURCHASER’S PURCHASE, DEVELOPMENT,
OPERATION AND/OR USE OF THE PROPERTY. ANY INFORMATION PROVIDED OR TO BE PROVIDED
WITH RESPECT TO THE PROPERTY IS SOLELY FOR PURCHASER’S CONVENIENCE AND WAS OR
WILL BE OBTAINED FROM A VARIETY OF SOURCES AND SELLER HAS NOT MADE ANY
INDEPENDENT INVESTIGATION OR VERIFICATION OF SUCH INFORMATION AND MAKES NO
REPRESENTATIONS AS TO THE ACCURACY OR COMPLETENESS OF SUCH INFORMATION (EXCEPT
TO THE EXTENT EXPRESSLY PROVIDED IN THIS AGREEMENT OR ANY CLOSING DOCUMENT).
SELLER SHALL NOT BE LIABLE FOR ANY FAILURE OF OR BY PURCHASER TO INVESTIGATE THE
PROPERTY AND SELLER SHALL NOT BE BOUND IN ANY MANNER BY ANY VERBAL OR WRITTEN
STATEMENTS, REPRESENTATIONS, APPRAISALS, ENVIRONMENTAL ASSESSMENT REPORTS, OR
OTHER INFORMATION PERTAINING TO THE PROPERTY FURNISHED BY SELLER, ITS OFFICERS,
DIRECTORS OR EMPLOYEES OR BY ANY AGENT, REPRESENTATIVE, AFFILIATE OR OTHER
PERSON OR ENTITY ACTING ON SELLER’S BEHALF. TO THE EXTENT REQUIRED TO BE
OPERATIVE, THE DISCLAIMERS OF WARRANTIES CONTAINED IN THIS AGREEMENT ARE
“CONSPICUOUS” DISCLAIMERS FOR THE PURPOSES OF ANY APPLICABLE LAWS.


Purchaser: /s/ ME
(Initials)
10.18.3    Purchaser acknowledges and agrees that the waivers, releases and
other provisions contained in this Section 10.18 are a material factor in
Seller’s acceptance of the Purchase Price and agreement to the terms of this
Agreement, and that Seller is unwilling to sell the Property to Purchaser unless
Seller is released and indemnified as expressly set forth above. Purchaser, with
Purchaser’s counsel, has fully reviewed the disclaimers, waivers, releases,
indemnities, etc., set forth in this Agreement, and understands the significance
and effect thereof. The terms and conditions of this Section 10.18 will
expressly survive the Closing and will not merge with the provisions of any
closing documents.


10.19    Discharge of Obligations. The closing of the transactions described in
this Agreement shall be deemed to be a full performance and discharge of every
representation and warranty made by Purchaser and Seller herein and every
agreement and obligation on the part of Purchaser and Seller to be performed
pursuant to the provisions of this Agreement, except those which are herein
specifically stated to survive Closing.


10.20    No Other Third Party Beneficiaries. The provisions of this Agreement
and of the documents to be executed and delivered at Closing are and will be for
the benefit of Seller, Asset Manager and Purchaser as well as any other third
party beneficiary expressly and specifically identified herein only and are not
for the benefit of any third party and, accordingly, no third party shall have
the right to enforce the provisions of this Agreement or of the documents to be
executed and delivered at Closing.


10.21    No Recording. Purchaser covenants that neither it nor any successor or
assign will record in any public records this Agreement or any memorandum or
affidavit relating to this Agreement. Notwithstanding the foresaid, Purchaser
shall be permitted to file a lis pendens against the Property in connection with
an action of specific performance pursuant to the terms of Section 8.1 of this
Agreement.


10.22    Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY LAW, BUT NOT
OTHERWISE, EACH OF PURCHASER AND SELLER IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT
OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE TERMS OR PROVISIONS OF
THIS AGREEMENT.


10.23    References. The terms “hereof,” “herein” and “hereunder,” as well as
words of similar import, shall be construed to refer to this Agreement as a
whole, and not to any particular article, section, subsection, paragraph,
subparagraph, clause, or provision, unless expressly so stated.



22

--------------------------------------------------------------------------------



10.24    Section 1031 Exchange. Purchaser may consummate the purchase of the
Property as part of a so-called “like kind” exchange (“Exchange”) pursuant to
Section 1031 of the Internal Revenue Code of 1986, as amended (“Code”), provided
that: (i) the Closing shall not be delayed or affected by reason of the Exchange
nor shall the consummation or accomplishment of the Exchange be a condition
precedent or condition subsequent to Purchaser’s obligations under this
Agreement; (ii) Purchaser shall effect the Exchange through an assignment of
this Agreement, or its rights under this Agreement, to a qualified intermediary
and otherwise in complete compliance with the terms and provisions of this
Agreement; (iii) Seller shall not be required to take an assignment of the
purchase agreement for the relinquished property or be required to acquire or
hold title to any real property for purposes of consummating the Exchange; and
(iv) Purchaser shall pay any and all additional costs and/or expenses that would
not otherwise have been incurred by Purchaser or Seller had Purchaser not
consummated its purchase through the Exchange, including without limitation
actual attorneys’ fees (such as, for example, but not by way of limitation,
actual attorneys’ fees incurred by Seller in having its counsel review any
document or instrument related to the Exchange, whether or not Purchaser
requests that Seller execute the same). Seller shall not by the agreement set
forth in this Section 10.24 or acquiescence to the Exchange (a) have its rights
under this Agreement affected or diminished in any manner or (b) be responsible
for compliance with or be deemed to have warranted to Purchaser that the
Exchange in fact complies with Section 1031 of the Code or any other applicable
law, rule or regulation. Subject always to the foregoing, Seller agrees to
cooperate with Purchaser, at no cost and with no liability to Seller, to effect
the Exchange


10.25    ROFR Contingency. Purchaser acknowledges that Seller has advised
Purchaser that the consummation of the transaction described in this Agreement
is subject to those certain “Right of First Refusals” available to AMEX pursuant
to the terms of Article 4 of each of the Leases with AMEX (the “Tenant ROFRs”).
Notwithstanding anything to the contrary contained herein, in the event AMEX
exercises one or both of the Tenant ROFRs, then the terms of this Agreement
shall automatically terminate, in which event (i) the Earnest Money shall be
returned to Purchaser, (ii) Seller shall reimburse Purchaser for the reasonable,
out-of-pocket third party costs incurred by Purchaser to perform its due
diligence inspections of the Property (collectively, the “Due Diligence Costs”)
in an amount not to exceed $75,000.00 (the “Due Diligence Cost Reimbursement”)
and (iii) such termination shall otherwise be as provided in the last four (4)
sentences of Section 2.2.1 above. The Due Diligence Cost Reimbursement shall be
paid by Seller to Purchaser within thirty (30) days after Seller’s receipt of
written documentation evidencing the Due Diligence Costs incurred by Purchaser.


10.26    Transfer Provisions in Leases. Purchaser covenants and agrees to
cooperate with Seller and to timely complete any documentation requested by
Seller in order to comply with terms of Article 23 of the Leases.


10.27    3-14 Audit. For a period of ninety (90) days following Closing, Seller
agrees to reasonably assist Purchaser by providing to Purchaser, at Purchaser's
expense, copies of, or shall provide Purchaser access to, those items set forth
on Exhibit H attached hereto, to enable Purchaser (or its affiliates) to prepare
a property level review. Without limiting the generality of the foregoing, (i)
Purchaser or its designated independent accountant (Ernst and Young or any
successor accounting firm) may review the items set forth on Exhibit H attached
hereto, at Purchaser's expense (provided that in each instance where the
Purchaser may need to access any consolidated records of Seller, Seller shall
not be required to provide any consolidated records other than in redacted form
sufficient for the accountant to verify information contained in the financial
statements of the Property); provided, however, that the foregoing obligations
of Seller shall be limited to providing such information and documentation as
may be in the possession of Seller or the Property Manager, at no cost to
Seller, and in the format that Seller have maintained such records (and further
subject to tenant confidentiality requirements and the limitations regarding
verifications in consolidated records described above), and further, in no event
shall Seller be required to deliver to Purchaser, or allow Purchaser access to,
any information that Seller deems privileged or proprietary. Furthermore, any
information or documentation provided by Seller to Purchaser pursuant to this
Agreement or otherwise shall be delivered without any representations or
warranties, including without limitation any representations or warranties as to
accuracy or completeness thereof. Purchaser shall reimburse Seller on demand for
all costs and expenses incurred by Seller in performing its obligations under
this Section 10.27, and such reimbursement obligation shall survive the
termination of this Agreement. Seller’s obligations, liabilities and duties
under and pursuant to this Section 10.27 shall be subject to and limited by the
following, including without limitation, Purchaser’s acknowledgements,
agreements and other obligations, liabilities and duties set forth hereinbelow:


10.27.1    Seller will only provide (or provide reasonable access to) the items
specifically listed on Exhibit H attached hereto that are in Seller’s (or the
Property Manager’s) possession.


10.27.2    Seller shall have no liability to Purchaser or anyone claiming by,
through or under Purchaser for the integrity or accuracy of the materials
provided pursuant to Exhibit H.


10.27.3    Neither Purchaser nor anyone claiming by, through or under Purchaser
(including, without limitation, Purchaser’s accountants and auditors) shall use
the materials listed on Exhibit H data, audit or results of the audit to make a
claim against or seek damages from Seller in connection with an alleged breach
of this Agreement or otherwise. Purchaser shall indemnify,

23

--------------------------------------------------------------------------------



defend and hold Seller and Asset Manager, as well as their officers, directors,
agents, representatives, employees, managers, members, partners and shareholders
free and harmless of, from and against any and all claims, demands, losses,
liabilities, costs and expenses (including actual attorneys’ fees and costs
reasonably incurred) arising out of, resulting from or related to any such claim
by Purchaser or anyone claiming by, through or under Purchaser (including,
without limitation, Purchaser’s accountants and auditors), whether described in
or covered by this Subsection 10.27.3, Subsection 10.27.2 above, as well as any
claim for which Purchaser is obligated to indemnify Seller pursuant to
Subsection 10.27.5 below.


10.27.4    The cost of performing the audit, including any fees to be paid to
the auditor(s) shall be solely the responsibility, obligation and liability of
Purchaser.


10.27.5    The indemnity and related obligations, liabilities and duties of
Purchaser set forth in Subsection 10.27.3 above also extend and apply to any
claim, demand, loss, liability, cost or expenses (including actual attorneys’
fees and costs reasonably incurred) suffered or incurred by Seller arising out
of, resulting from or related to a claim by any third party arising out of,
resulting from or related to Seller’s audit or the results of the audit
contemplated by this Section 10.27 which claim is finally adjudicated and
results in a determination of no liability or no fault of or by Seller. A final
adjudication shall include, without limitation, a dismissal of any claim or
cause of action with prejudice, a summary judgment in favor of Seller and the
like that becomes final and non-appealable.


10.27.6    The foregoing covenant of Seller, including the obligations set forth
in Exhibit H, shall survive Closing for a period of ninety (90) days. The
indemnity obligations of Purchaser set forth in this Section 10.27 shall survive
the Closing indefinitely. Seller acknowledges and agrees that the terms of this
Section 10.27 shall not be construed to limit or negate any liability of Seller
for a breach of a representation and warranty of Seller expressly set forth in
Section 7.1 of this Agreement subject, however, to the limitations imposed in
Section 7.3 through Section 7.5 of this Agreement as well as the first sentence
of Section 10.27.3 above.


10.28    Exclusivity. Upon the mutual execution of this Agreement and until the
later to occur of (i) the expiration of the Due Diligence Period, (ii) the date
Purchaser terminates this Agreement as provided herein, or (iii) the date
Purchaser defaults on its obligations under this Agreement, Seller will not
offer to sell or transfer the fee interest in the Property to any third party or
negotiate or solicit any offer to so sell or transfer such interest.


10.29    Joint and Several. Notwithstanding anything to the contrary in this
Agreement, all liabilities and obligations of PFRS 3151 Behrend Drive Corp., and
PFRS 3202 Behrend Drive Corp., under this Agreement and the documents
anticipated herein and executed by the parties in connection with the Closing
shall be joint and several.


[SIGNATURES ON NEXT PAGE]



24

--------------------------------------------------------------------------------





SIGNATURE PAGE TO AGREEMENT OF
PURCHASE AND SALE
BY AND BETWEEN
PFRS 3151 BEHREND DRIVE CORP. & PFRS 3202 BEHREND DRIVE CORP.
AND
GRIFFIN CAPITAL CORPORATION
(3151 and 3202 Behrend Drive, Phoenix, Arizona)




IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
day(s) and year written below.




April 17, 2015    
 
PFRS 3151 Behrend Drive Corp., a Michigan corporation
 
By: First Fiduciary Realty Advisors Inc., a California corporation, its
authorized representative
By:
/s/ Stanley L. Iezman
Name:
Stanley L. Iezman
Title:
Chairman and CEO



 
PFRS 3202 Behrend Drive Corp., a Michigan corporation
 
By: First Fiduciary Realty Advisors Inc., a California corporation, its
authorized representative
By:
/s/ Stanley L. Iezman
Name:
Stanley L. Iezman
Title:
Chairman and CEO
"Seller"
 



        
 
GRIFFIN CAPITAL CORPORATION, a California corporation
 
By:
/s/ Michael J. Escalante
Name:
Michael J. Escalante
Title:
Chief Investment Officer
"Purchaser"
 




25